Execution Copy


CERTAIN PORTIONS OF THIS EXHIBIT HAVE
BEEN OMITTED AS CONFIDENTIAL INFORMATION
PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K




Operations, Maintenance and Management Agreement
Between
Veolia North America Regeneration Services, LLC
And
Aqua Metals, Inc.


For


Lead Acid Battery Recycling Facility in Reno, Nevada










Page 1 of 61



--------------------------------------------------------------------------------

Execution Copy


Table of Contents




Definitions    Section 1
Engagement    Section 2
Contract Documents    Section 3
Term and Termination    Section 4
Services    Section 5
Performance Standard    Section 6
Access    Section 7
Change of Scope    Section 8
Compensation    Section 9
Compliance with Applicable Laws    Section 10
Insurance    Section 11
Indemnification    Section 12
Environmental Indemnification    Section 13
Patent Infringement    Section 14
Provisions Applicable to Indemnities    Section 15
No Title    Section 16
Confidentiality    Section 17
Uncontrollable Circumstances    Section 18
Limitation of Liability    Section 19
Intentionally Omitted    Section 20
Dispute Resolution    Section 21
Ownership of Data & Work Product    Section 22
Miscellaneous Provisions    Section 23




Page 2 of 61



--------------------------------------------------------------------------------

Execution Copy




OPERATIONS, MAINTENANCE AND MANAGEMENT AGREEMENT
THIS OPERATIONS, MAINTENANCE AND MANAGEMENT AGREEMENT is entered into on this
26th day of February 2019 (“Execution Date”) by and between Aqua Metals, Inc., a
Delaware corporation, with offices at 2500 Peru Drive, McCarran, Nevada 89437
(“Aqua” or “Customer”), and Veolia North America Regeneration Services, LLC, a
Delaware limited liability company, with offices at 4760 World Houston Parkway,
Suite 100, Houston, Texas 77032 (“Veolia”) (each a “Party” and collectively the
“Parties”).
W I T N E S S E T H:
WHEREAS, Veolia, with its focus on circular economy and battery recycling and
its unique depth and breadth of technical and science resources, is capable of
assisting Aqua in effectively operating the Aqua Refining technology that has
been developed and implemented by Aqua at its Facility located in the Tahoe-Reno
Industrial Complex (“TRIC”); and
WHEREAS, the Parties desire for Veolia to bring (1) a highly skilled technical
team to augment the resources of the Aqua technical capability, (2) a
professional operations team skilled in operations and management, execution of
detailed operating plans and commercial plant process start-ups, and (3) a
capital and project planning and execution capability that is integrated with a
complex plant process start-up plan; and
WHEREAS, Veolia desires to undertake the performance of such Services pursuant
to the terms and conditions of this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are acknowledged, the Parties agree as follows:
Section 1.     Definitions
“Affiliate” shall have the meaning given to it in Rule 12b-2 under the
Securities Exchange Act of 1934.
“Agreement” means this Operations, Maintenance and Management Agreement, and all
of the schedules attached hereto.
“Annual Capital Budget” shall mean a calendar year capex budget for the Facility
as approved by the OMM Steering Team, and as revised from time to time upon the
approval of the OMM Steering Team, with the initial Annual Capital Budget for
calendar year 2019 set forth in Schedule O.
“Annual Operations and Maintenance Budget” shall mean a calendar year operating
and maintenance budget for the Facility as approved by the OMM Steering Team,
and as revised from time to time upon the approval of the OMM Steering Team,
with the initial Annual Operations and Maintenance Budget for calendar year 2019
set forth in Schedule P.


Page 3 of 61



--------------------------------------------------------------------------------

Execution Copy


“Applicable Law” means any applicable law, rule, code, regulation, Governmental
Approval, consent decree, consent order, consent agreement, determination,
judgment, or order issued by any Government Body.
“AquaRefining” (also “AR”) means a water-based, room temperature process
developed and owned by Aqua that produces lead recovered from lead acid
batteries, which process is applied after lead paste is produced through the
lead acid battery breaking process but prior to the lead refining process, and
related equipment, systems and algorithms.
“AR Lead” means lead produced from the AR Modules, refined and purified to meet
a demonstrated design final product purity of 99.99% and with a typical impurity
profile as set on in Specifications in Schedule D.
“AR Module” means a modular unit array, built and demonstrated at the Facility,
each of which includes six electrolyzer units and each AR Module has an intended
design capacity of producing 2,287 kilograms of pure, refined lead over a
24-hour period.
“Aqua Contract Box” means those Aqua employees listed in Schedule L, as it may
be revised from time to time upon the mutual agreement of the Parties, that are
employees of Aqua and will be under the direction of and reporting to the Veolia
General Manager, and at Veolia’s option and discretion may become Veolia
employees on or after the Re-Badge Date.
“Aqua Employees” means those Aqua employees listed in Schedules L and M that
will be utilized and supervised by the Veolia General Manager to provide the
Services.
“Aqua Management Box” means those Aqua employees listed in Schedule M, as it may
be revised from time to time upon the mutual agreement of the Parties, that are
employees of Aqua, including certain management, administrative, functional,
engineering and technology personnel, and will be under the direction of and
reporting to the Veolia General Manager, and upon the approval of the OMM
Steering Team, may become Veolia employees on or after the Re-Badge Date.
 “Aqua Technology” means all Intellectual Property Rights and Know-How relating
to AquaRefining, lead recycling or the operation of the Facility in which Aqua
possesses any right, title or interest as of the date of this Agreement and/or
during the Term of this Agreement which is not known to or owned by Veolia as of
the Execution Date consistent with Section 22(a) and (b), or that Aqua otherwise
provides or discloses to Veolia subject to the exceptions provided by Section
17(g).


“Board” means the board of directors of Aqua.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. §§ 9601–9675, and applicable regulations promulgated
thereunder, each as amended from time to time.
“Change of Law” means any of the following acts, events or circumstances
occurring on or after the Effective Date which imposes material additional
limitations, costs, obligations, liability or burdens with respect to the
operation, repair, maintenance or replacement of the Facility and/or the
Parties’ other obligations under this Agreement:


Page 4 of 61



--------------------------------------------------------------------------------

Execution Copy


(i)    the adoption, order, judgment, amendment, promulgation, issuance,
modification, repeal, or official change in any Applicable Law by any Government
Body, or the administrative or judicial interpretation thereof; or
(ii)    the modification or imposition of any material conditions, restrictions
or limitations in any Governmental Approval; or
(iii)    the denial of an application for, a delay in the review, issuance or
renewal of, or the suspension, termination, or interruption of any Governmental
Approval, or the imposition of a term, condition or requirement which is more
stringent or burdensome than the terms, conditions or requirements in existence
at the Effective Date in connection with the issuance, renewal or failure of
issuance or renewal of any Governmental Approval.
“Confidential Information” has the meaning set forth in Section 17.
“Commercialization Plan” shall mean calendar year plan for the development and
operation of the Facility as mutually agreed to by the Parties, and as revised
from time to time in the same manner, with the initial Commercialization Plan
for calendar year 2019 set forth in Schedule Q.
“Commercial Plant One (CP1)” shall mean the plant and equipment dedicated to the
lead recycling operations at the Facility as described in Schedule A-1 and
expanded or otherwise modified upon approval of the OMM Steering Team.
“Customer Indemnified Parties” has the meaning set for in Section 12 (a).
“Effective Date” shall mean the date that Veolia assumes responsibility for the
Management of the Facility pursuant to Section 5.1(a).
“Environmental Conditions” means the presence or existence of any Regulated
Substance on or at the Facility, including but not limited to, the presence in
containers, on the surface, or in surface water, stormwater, groundwater, soils
or subsurface strata, or the migration of such a Regulated Substance from the
Facility.
“Environmental Laws” means any Applicable Law relating to: (i) the protection of
public health, safety, natural resources or the environment; (ii) the
manufacturing, handling, generation, storage, treatment, processing,
transportation, release, discharge, emission or disposal of Regulated
Substances; (iii) Environmental Conditions; or (iv) the protection of human
health and safety.
“Facility” shall mean the real estate and buildings owned and leased by Aqua
located at TRIC and all fixtures, equipment and operations appurtenant thereto,
including those items listed in Schedule A of this Agreement.
“Governmental Approval” means any means any Permit, license, approval,
authorization, consent, waiver, exemption, variance, ruling, entitlement,
certification or other order, decision or authorization which is required under
Applicable Law to be obtained or maintained by any person with respect to the
design, engineering, construction, operation and maintenance of the Facility, or
for the performance of any of the obligations under this Agreement.


Page 5 of 61



--------------------------------------------------------------------------------

Execution Copy


“Government Body” means any legislative, executive, judicial, or administrative
department, board, authority, commission, court, agency or other instrumentality
of the Federal, State or local government, or any official thereof having
jurisdiction.
“Hazardous Substance” shall mean any materials, wastes, substances, objects or
chemicals deemed to be hazardous under Applicable Law, including, but not
limited to (i) each “hazardous substance” as defined under CERCLA, and (ii) the
presence of any quantity or condition of a substance that violates any
Applicable Law.
 “Improvement(s)” means any extensions, enhancements, derivative works (as
defined in 17 U.S.C. § 101), improvements, or further developments to the Aqua
Technology, whether conceived or developed solely by or on behalf of Veolia or
Aqua, or jointly by Veolia and Aqua, in the performance of the relationship
contemplated hereunder.


“Intellectual Property Rights” means all current and future worldwide rights
comprising or relating to: (a) Patents; (b) Trademarks; (c) internet domain
names, whether or not constituting Trademarks, registered by any authorized
private registrar or Governmental Body, web addresses, web pages, websites and
URLs; (d) works of authorship, expressions, designs and design registrations,
whether or not copyrightable, including, without limitation, copyrights,
copyrightable works, software, firmware, data, data files, databases and other
specifications and documentation; (e) Trade Secret Information; and (f) all
other industrial and other intellectual property rights, including, without
limitation, rights in inventions, discoveries, utility models, industrial
designs, models, drawings, and mask works, and all rights, interests and
protections that are associated with, equivalent with, or similar to, or
required for the exercise of, any of the foregoing, in each case whether
registered or unregistered and including all registrations and applications for,
and renewals or extensions of, such rights or forms of protection pursuant to
any Applicable Laws.
 
“Know-How” means all Trade Secret Information, scientific, technical and
commercial data and documents, drawings, designs, operating experience and
techniques, testing results, regulatory submissions, methods of manufacture,
specifications, processes, procedures, inventions and other information of a
similar nature, in each case related to AquaRefining, lead recycling or the
operation of the Facility, whether patentable or not, and whether publicly
available or not.


“Losses” means any losses, claims, investigations, judgments, suits, demands,
charges, expenses, costs (including without limitation costs of defense,
settlement and reasonable attorneys’ fees), liabilities, obligations, fines and
penalties.
“Management” means the full operating control of the Facility, including,
subject to the governance of the OMM Steering Team and certain approvals by Aqua
described herein. Management includes responsibility for (1) purchasing (but not
payment for) all Raw Materials, hiring and replacement of all personnel under
contract, scheduling plant production, design and build (but not payment for) of
all new capital projects, procurement (but not payment for) all new plant
equipment, and other responsibility as defined in Schedule B.
“Necessary Access” has the meaning set forth in Section 7.


Page 6 of 61



--------------------------------------------------------------------------------

Execution Copy


“OMM Steering Team” means the oversight managing committee with makeup,
responsibility and decision-making authority as described in Section 5.5.
“Patents” means all patents (including all reissues, divisionals, provisionals,
continuations and continuations-in-part, re-examinations and renewals thereof),
patent applications, inventions, and other patent rights and any other
Governmental Body-issued indicia of invention ownership (including inventor’s
certificates, petty patents and patent utility models).


“Permits” has the meaning set forth in Section 10(a).
“Products” means all commercial products produced at the Facility for sale by
Aqua pursuant to this Agreement, including refined lead metallics, plastics,
saleable lead residue, saleable lead paste, and other Products listed in
Schedule D.
“Protected Information” has the meaning set forth in Section 22(h).
“Prudent Industry Practices” means those operation, supervisory and maintenance
methods, techniques, standards and practices which, at the time they are
employed and in light of the circumstances known or believed to exist at the
time, are generally accepted as reasonably professional, competent and prudent
in the chemical processing and water and wastewater treatment industry as
practiced in the United States.
“Raw Materials” includes Methane-sulfonic acid, Natural Gas, Electricity, Soda
ash, Sodium Hydroxide, Hydrogen peroxide, Phosphoric acid, Used Lead Acid
Batteries (also called “cores”).
“Re-badge Date” means the date that employees in the Contract Box and Management
Box may become Veolia employees, as further described in Section 5. Unless
mutually agreed, the Re-Badge date will not occur during the Initial Term.
“Regulated Substance” means any pollutant, contaminant, Hazardous Substance,
hazardous material, toxic substance, toxic pollutant, waste of any type or
classification, petroleum or petroleum-derived substance, asbestos,
polychlorinated biphenyls or other persistent organic pollutants, or any other
substance or material that is subject to regulation under, or may form the basis
for any requirement for investigation or remediation under, any applicable
Environmental Laws.
“Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching, or migration of any Regulated
Substance into the environment (including ambient air, surface or ground water,
and surface or subsurface strata), including the movement of any Regulated
Substance in or through the air, soil, surface or ground water, or property.
“Residuals Handling” means the collecting of residuals resulting from Services
and loading of residuals at Facility into Veolia-designated transportation
services’ equipment for disposal, which transportation and disposal services
will be recommended to Aqua by Veolia and contracted by Aqua, subject to the
governance of the OMM Steering Team, and transportation service and disposal
service providers. As between the Parties, title of all residuals shall remain
with the Customer at


Page 7 of 61



--------------------------------------------------------------------------------

Execution Copy


all times, and Veolia shall not take title to any residuals, wastes or materials
associated with the Facility whatsoever.
“S&OP” means Sales and Operations Plan as defined further under Section 5.5.
“SEC Documents” means the Customer’s reports, schedules, forms, statements and
other documents required to be filed by it under the Securities Exchange Act of
1934 or the Securities Act of 1933 and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein.
“Services” means the operational, maintenance, supervisory and management
services to be provided by Veolia and the Veolia General Manager under this
Agreement.
“Service Fee” has the meaning set forth in Section 9(a).
“Term” has the meaning set forth in Section 4.1.
“Trademarks” means all rights in and to U.S. and foreign trademarks, service
marks, trade dress, trade names, brand names, logos, corporate names and domain
names and other similar designations of source, sponsorship, association or
origin, together with the goodwill symbolized by any of the foregoing, in each
case whether registered or unregistered and including all registrations and
applications for, and renewals or extensions of, such rights and all similar or
equivalent rights or forms of protection.


“Trade Secret” shall have the meaning set forth in the statutory Law of the
State of Delaware (currently 20 Del. C. § 2001(4)).
 
“Trade Secret Information” means information constituting a Trade Secret or
subject to protection as a Trade Secret.


“Uncontrollable Circumstances” has the meaning set forth in Section 18.
“Veolia Employees” means the Veolia employees listed in Schedule K that Veolia
will utilize to provide the Services under this Agreement, and will consist of
six (6) full-time equivalent persons (“FTEs”).
“Veolia General Manager” shall mean an employee of Veolia designated by Veolia
to serve as the Veolia General Manager hereunder with the duties, authority and
responsibilities set forth in Schedule N and elsewhere throughout this
Agreement.
“Veolia Group” means Veolia’s parent entities and Affiliates, their directors,
members, managers, officers, employees, insurers, agents, and subcontractors.
“Waste Disposal” has the meaning set forth in Section 5.2(g).
Section 2.    Engagement.


Page 8 of 61



--------------------------------------------------------------------------------

Execution Copy


The Customer hereby agrees to engage Veolia, and Veolia hereby agrees to be
engaged, to perform the Services in accordance with the terms and subject to the
conditions set forth in this Agreement. In performing its duties and obligations
hereunder, Veolia acknowledges and agrees that in connection with its provision
of the Services hereunder Veolia and the Veolia General Manager shall at all
times act in the capacity of an independent contractor providing services on a
“work-for-hire” basis, and shall not in any respect be deemed (or act as) an
agent, partner, joint venturer or the like of the Customer for any purpose or
reason whatsoever.
Section 3.    Contract Documents.
The Agreement shall consist of the following Schedules, which are attached
hereto and incorporated herein:
Schedule A – Facility Description
Schedule A-1 – CP1 Description
Schedule B – Operations Scope of Work
Schedule C – Customer Representations and Responsibilities
Schedule D – Product Specifications
Schedule E – Service Compensation - Initial Term
Schedule F – Commercial Plant 1 (CP1) Timeline and Plans
Schedule G - Contractor Safety Requirements
Schedule H – Permits
Schedule I – Storage and Handling Agreement
Schedule J – Raw Material Specifications / Usage
Schedule K – Veolia Employees
Schedule L – Aqua Employees - Contract Box
Schedule M – Aqua Employees - Management Box
Schedule N – Coordination by Veolia and Aqua in Managing Aqua Employees
Schedule O – Initial Annual Capital Budget
Schedule P – Initial Annual Operations and Maintenance Budget
Schedule Q – Initial Commercialization Plan
Schedule R – Approval Limits of Costs, Capital, Purchasing and Contracts


as any such documents may be amended, modified or supplemented from time to time
pursuant to a writing executed by authorized representatives of each Party. The
Parties acknowledge that Schedules A-1, F, O, P and Q are subject to further
discussion and completion. The Parties agree to use their best commercial
efforts to complete Schedules A-1, F, O, P, and Q by March 8, 2019.
Section 4.     Term and Termination.
4.1    
(a)    Initial Term. This Agreement shall have an initial term of two (2) years,
beginning on the Effective Date and ending on the second anniversary thereof
(“Initial Term”). Following the end of the Initial Term, this Agreement shall be
extended automatically by the Parties for additional one (1) year periods unless
either Party delivers written notice of termination to the other


Page 9 of 61



--------------------------------------------------------------------------------

Execution Copy


Party not later than one hundred eighty (180) days prior to the end of the then
current term (the Initial Term and each such renewal to be known as the “Term”).
(b)    Ten-Year Term Agreement
The Parties acknowledge their intention to negotiate and enter into a
longer-term agreement (“Ten-Year Term Agreement”) concerning Veolia’s continued
management and operation of the Facility. The Parties agree to use their good
faith, commercial best-efforts to discuss and negotiate the Ten-Year Term
Agreement that is generally consistent with the terms and conditions of this
Agreement. On or before April 1, 2020, the Parties will meet under the purview
of the OMM Steering Team to commence negotiations for the Ten-Year Term
Agreement. The Parties agree to use their good faith, commercial best efforts to
conclude such negotiations for the Ten-Year Term Agreement by September 30,
2020. The Parties presently contemplate that the Ten-Year Term Agreement will
provide that:
i)
The Re-Badge date will occur on the first day of the Ten-Year Term Agreement,
and compensation to Veolia will account for the additional costs of long term
employee benefits;

ii)
The OMM Veolia Employees will be incorporated into the managing structure of the
plant as necessary to ensure the plant’s success;

iii)
The position of the Veolia General Manager may be sunset and a senior Plant
Manager will be appointed by Veolia, and approved by Aqua to run the plant;

iv)
***; and

v)
Compensation to Veolia will include a management fee commensurate with the level
of performance by Veolia and Veolia’s skill and ability that Veolia brings to
ensure on-going superior and excellent performance that will be affordable to
Aqua in meeting its profitability objectives related to CP1 financials, ***.



                
***Text has been omitted as confidential information pursuant to pursuant to
Item 601(b)(10)(iv) of Regulation S-K.


Page 10 of 61



--------------------------------------------------------------------------------

Execution Copy




(c)    Design, Build and Licensing of Future Facilities and Related AR Modules
and Technology. The Parties acknowledge their intention to negotiate and enter
into a longer-term agreement (“Long-Term Licensing and Future OMM Agreement”)
concerning Veolia’s participation in the commercial licensing and the Management
of future AquaRefining facilities to be developed by Aqua and its licensees. The
Parties agree to use their good faith, commercial best-efforts to discuss and
negotiate the Long-Term Licensing and Future OMM Agreement that is generally
consistent with the terms and conditions of this Agreement, including the terms
of Section 5.3, The Parties agree to use their good faith, commercial
best-efforts to commence their discussion and negotiation of the Long-Term
Licensing and Future OMM Agreement no later than December 31, 2019 and to enter
into the Long-Term Licensing and Future OMM Agreement no later than June 30,
2020.
4.2    Termination. This Agreement may be terminated by either Party as follows:
(a)    Veolia may elect to terminate the Agreement for any reason upon ten (10)
days prior written notice to the other Party during the first six months
following the Execution Date;
(b)    Either Party may elect to terminate the Agreement upon ten (10) day’s
prior written notice to the other Party if Veolia has not delivered its written
notice of assumption of duties pursuant to Section 5.1(a) by March 8, 2019;
(c)    Either Party may elect to terminate the Agreement upon ten (10) day’s
prior written notice to the other Party upon the filing of a petition of
bankruptcy by the non-terminating Party, or the adjudication of the
non-terminating Party as bankrupt;
(d)    Either Party may terminate this Agreement for a material breach of the
Agreement by the other Party, including, without limitation, Veolia meeting
Schedule B requirements and/or Customer meeting Schedule C and E requirements,
provided that thirty (30) days’ prior written notice of breach is provided to
the breaching Party and the breaching Party fails to cure such breach within
thirty (30) of receipt of the notice of breach (or such longer period, not to
exceed sixty (60) days, if necessary provided the cure is started during the 30
day period).
(e)    Veolia may elect to terminate the Agreement upon ten (10) days prior
written notice in the event that Aqua fails to secure sufficient financing by
September 30, 2019 to implement the expansion of the CP1 to a total of 32 AR
Modules; and/or
(f)    Veolia may elect to terminate the Agreement in the event that Aqua fails
to provide the funding and support necessary for the Facility to achieve
reasonably acceptable process safety performance and Aqua fails to cure such
failure within 30 days after receipt of written notice from Veolia (or such
longer period, not to exceed sixty (60) days, if necessary provided the cure is
started during the 30 day period).
4.3    Consequences of Termination. Upon the termination or expiration of this
Agreement, Veolia shall (i) reasonably assist in the prompt transition of the
Facility’s operations to Customer; (ii) complete performance of such portions of
the Services that are not terminated, as requested by Aqua; and (iii) be paid
for its Services through the effective date of termination.


Page 11 of 61



--------------------------------------------------------------------------------

Execution Copy


Upon the termination or expiration of this Agreement, (i) each Party shall
promptly comply with the provisions of Section 17(g) (regarding the return of
all Confidential Information) and shall otherwise promptly return all data, work
product and other materials belonging to the other Party; and (ii) Sections
6(f), 12-17, 19 and 22 shall survive any expiration or termination of this
Agreement. Termination or expiration of this Agreement shall not affect any
rights or liabilities accrued prior to such expiration or termination.
Notwithstanding the grounds for the termination or expiration of this Agreement,
either Party may avail itself of any and all rights or remedies to which it is
entitled hereunder, and at law and/or in equity; provided, however, that the
exercise of all rights and remedies shall be subject to the overall limitations
on liability in Section 19. The remedies granted to Veolia and Customer shall be
cumulative, and action or inaction on one shall not be deemed to constitute an
election or waiver of any other right or remedy to which a party may be entitled
as to that or any other event of default.
Section 5.    Services.
5.1    Mobilization and Staffing.
(a)    On the Effective Date, Veolia will assume Management responsibility for
the Facility utilizing Veolia Employees and Aqua Employees to provide the
Services as described below. Veolia shall confirm its assumption of Management
responsibility by delivering to Aqua no later than March 8, 2019 its written
notice of assumption of Management pursuant to this Section 5.1(a).
(b)    Within 90 days after the Effective Date, Veolia shall identify for Aqua
any deficiencies, repairs and replacement items necessary to bring the Facility
into compliance with Applicable Laws that were not disclosed to or discovered by
Veolia prior to the Effective Date. Veolia shall identify the relative priority
of such deficiencies, repairs and replacements, and the Parties shall enter into
good faith discussions concerning the remediation of such deficiencies, repairs
and replacements, including an equitable adjustment to the Commercial Plan,
Annual Operations and Maintenance Budget and Annual Capital Budget by the OMM
Steering Team. Until such time as the deficiencies, repairs and replacement
items identified above are remedied or performed, Veolia shall have no liability
for (i) damages, claims, liabilities, expenses or losses that arise out of the
condition of the Facilities to the extent resulting from the item(s) that
require the repairs and replacements, or (ii) its inability to meet its
obligations under this Agreement to the extent resulting from the item(s) that
require the repairs and replacements.
(c)    During the Initial Term, Veolia will provide at its cost the Veolia
Employees named in Schedule J (Veolia Employees) to perform the Services. Veolia
Employees will include a Veolia General Manager whose duties with regard to Aqua
Employees are described in Schedule N and elsewhere in this Agreement.
(d)    As the employer of the Veolia Employees, Veolia will: (i) maintain all
necessary personnel and payroll records for its employees; (ii) calculate their
wages and withhold taxes and other government mandated charges if any; (iii)
remit such taxes and charges to the appropriate government entity; (iv) pay net
wages and fringe benefits, if any, directly to its employees; (v) provide
workers’ compensation insurance coverage in amounts as required by law;


Page 12 of 61



--------------------------------------------------------------------------------

Execution Copy


(vi) continue to be responsible for Veolia Employees acting in the course and
scope of their employment and in compliance with the policies and procedures of
Veolia, including without limitation, compliance with employee handbooks, codes
of business conduct, Applicable Laws, health and safety policies, environmental
policies, and ethical guidelines; (vii) provide, implement and enforce health
and safety plans covering the Veolia Employees, (viii) continue to perform
employee reviews, salary adjustments, and disciplinary action if warranted up to
and including termination; and (ix) maintain the level of staff provided for
herein (Schedule K). Veolia shall be responsible for providing its employees
with any required personal protective clothing and equipment. In rendering the
Services hereunder, it is understood and agreed that Veolia Employees shall not
be entitled to participate in any of Aqua’s wage or employee benefit plans,
including pension, 401K, profit sharing, retirement, deferred compensation,
welfare, insurance, disability, bonus, vacation pay, severance pay, and any
other similar plans, programs and agreements, whether reduced to writing or not.
The Veolia General Manager and the Veolia Employees, while employed at the
Facility hereunder, shall also comply with those Aqua policies and procedures
applicable to Aqua’s employees and designated by Aqua from time to time that do
not conflict with the business objectives of this Agreement, including, without
limitation, Aqua’s insider trading policy, employee handbooks, codes of business
conduct and Aqua’s policies regarding confidentiality and assignment of
inventions, disclosure controls and procedures. Veolia will require the Veolia
General Manager and the Veolia Employees to acknowledge in writing the
application of the terms of this Section 5.1(d).
(e)    Aqua and Veolia have agreed to a delegation of authority to the Veolia
General Manager to provide oversight and supervision of the Aqua Employees
listed in Schedules L and M in accordance with the terms of this Agreement. Aqua
shall be responsible to provide at its sole cost the Aqua Employees listed in
Schedules L and M that are assigned to the supervision of the Veolia General
Manager under this Agreement to allow Veolia to provide the Services under the
Agreement. The Aqua Employees in the Contract Box (Schedule L) and Management
Box (Schedule M) will report directly to the Veolia General Manager, and the
Veolia General Manager shall direct the activities of the Aqua Employees in his
or her reasonable discretion in accordance with the Coordination Guidelines
described in Schedule N. Veolia shall be entitled to relief from any performance
obligations, schedule relief and cost relief to the extent that Veolia’s
inability to meet such obligations results from Aqua’s failure to provide the
staffing required by Schedules L and M. Veolia shall not be responsible for any
Losses arising from the supervision of or direction given to the Aqua Employees
by Veolia or the Veolia General Manager except to the extent such Losses are
directly caused by the material breach of this Agreement by Veolia or the
negligence or willful misconduct of Veolia or the Veolia General Manager in
connection with their supervision of or direction to the Aqua Employees.
(f)    Veolia, at its option, will shadow and may interview some or all of the
Aqua Employees, to confirm proficiency for a period in the 14-21 day window
prior to the Effective Date. In the event that Veolia determines that a
particular Aqua Employee is deficient or substandard as determined by Veolia in
its reasonable discretion, then Aqua will provide at its expense a replacement
Aqua Employee that is mutually acceptable to the Parties to perform the same
role under this Agreement and Schedules L and/or M, as applicable, will be
amended accordingly.
(g)    As the employer of the Aqua Employees, Aqua will: (i) maintain all
necessary personnel and payroll records for its employees; (ii) calculate their
wages and withhold taxes and


Page 13 of 61



--------------------------------------------------------------------------------

Execution Copy


other government mandated charges if any; (iii) remit such taxes and charges to
the appropriate government entity; (iv) pay net wages and fringe benefits, if
any, directly to its employees; (v) provide workers’ compensation insurance
coverage in amounts as required by law; (vi) except to the extent subject to the
supervision and direction of the Veolia General Manager hereunder, continue to
be responsible for Aqua Employees acting in the course and scope of their
employment and in compliance with the policies and procedures of Aqua, including
without limitation, compliance with employee handbooks, codes of business
conduct, applicable laws, health and safety policies, environmental policies,
and ethical guidelines; (vii) continue to perform employee reviews, salary
adjustments, and disciplinary action if warranted up to and including
termination; and (viii) maintain the level of staff provided for herein
(Schedules L and M). Aqua shall be responsible for providing its employees with
any required personal protective clothing and equipment. In rendering the
Services hereunder, it is understood and agreed that Aqua Employees shall not be
entitled to participate in any of Veolia’s wage or employee benefit plans,
including pension, 401K, profit sharing, retirement, deferred compensation,
welfare, insurance, disability, bonus, vacation pay, severance pay, and any
other similar plans, programs and agreements, whether reduced to writing or not.
Aqua will require the Aqua Employees to acknowledge in writing the application
of the terms of this Section 5.1(g).
(h)    Veolia shall provide the Aqua Employees and Veolia Employees with: (i) a
suitable workplace which complies with all applicable safety and health
standards, statutes, and ordinances; (ii) all necessary information, training
and safety equipment with respect to Regulated Substances; and (iii) adequate
instructions, assistance, and supervision. Aqua shall provide the necessary
funding and support to allow Veolia to provide the forgoing. Veolia shall
perform its supervision and oversight consistent with the policies of Aqua, and
Aqua will take whatever steps are reasonably required at its expense to remedy
any health, safety and environmental violations of Applicable Laws or adverse
conditions at the Facility identified by Veolia at the Facility that materially
impact the health and safety of the Veolia Employees and Aqua Employees.     
(i)    Notwithstanding any other terms of this Agreement to the contrary, Veolia
shall have the right to effect removal of Aqua Employees or Veolia Employees
from the Facility for the reasons set forth below. Additionally, either Party
may request that, subject to the approval of the OMM Steering Team, any of the
other Party’s employees be removed from his or her assignment at the Facility
due to any of the reasons listed below:
(i)    Gross neglect of duty;
(ii)    Disorderly conduct, use of abusive or offensive language, quarreling,
intimidation by words or actions or fighting;
(iii)    Theft, vandalism, immoral conduct or any other criminal action;
(iv)    Selling, consuming, possessing, or being under the influence of
intoxicants, including alcohol, unauthorized prescription medication, or illegal
substances while on assignment;
(v)     Immediate concern that an employee cannot do their job safely;


Page 14 of 61



--------------------------------------------------------------------------------

Execution Copy


(vi)    Failure to act in accordance with any applicable policies of Aqua or
Veolia; or
(vii)    Other reasons that adversely affect the performance of the Services.
In the event the Aqua Employees are so removed, Aqua shall immediately remove
and replace the Aqua Employee(s), and Aqua will separately handle its employment
relationship with the affected Aqua Employee(s). In the interim, Veolia shall be
entitled to relief from its performance obligations to the extent impacted by
the removed Aqua Employee(s) and/or the vacant position until replacement Aqua
Employee(s) are provided.
(j)    Nevada Statutory Employee Coverage.
(i)    Veolia Employees. Aqua and Veolia agree that the work to be performed by
Veolia under this Agreement is part of Aqua’s trade, business and occupation and
is an integral part of and essential to Aqua’s ability to generate goods,
products and services, and that Aqua is a statutory employer of the Veolia
General Manager and any other Veolia Employees located at the Facility within
the meaning of Section 616A.230 of the Nevada Revised Statues and any successor
provisions and within the meaning of any other provisions of Nevada law.
Irrespective of Aqua’s status as a statutory employer of the Veolia General
Manager and all other Veolia Employees located at the Facility, Veolia shall
remain responsible for the payment of Nevada workers’ compensation benefits and
all other employee benefits and wages to Veolia Employees and shall not be
entitled to seek contribution and indemnification for any such payments or
benefits from Aqua.
(ii)    Aqua Employees. Aqua and Veolia agree that Aqua’s provision of Aqua
Employees under this Agreement is part of Veolia’s trade, business and
occupation and is an integral part of and essential to Veolia’s ability to
generate goods, products and services, and that Veolia is a statutory employer
of Aqua’s employees assigned to operate the Facility within the meaning of
Section 616A.230 of the Nevada Revised Statues and any successor provisions and
within the meaning of any other provisions of Nevada law. Irrespective of
Veolia’s status as a statutory employer of the Aqua Employees located at the
Facility, Aqua shall remain responsible for the payment of Nevada workers’
compensation benefits and all other employee benefits and wages to the Aqua
Employees and shall not be entitled to seek contribution and indemnification for
any such payments or benefits from Veolia.
(k)    Indemnity for Employee Claims
(i)    Veolia specifically agrees to protect, defend, indemnify and hold the
Aqua safe and harmless from claims of personal injury, disease or damage,
including wrongful death, suffered by Veolia Employees arising from any cause,
except to the extent caused by the sole negligence or willful misconduct of
Aqua.
(ii)    Aqua specifically agrees to protect, defend, indemnify and hold Veolia
safe and harmless from claims of personal injury, disease or damage, including
wrongful death, suffered by Aqua Employees arising from any cause, except to the
extent caused by the sole negligence or willful misconduct of Veolia.


Page 15 of 61



--------------------------------------------------------------------------------

Execution Copy


(l)If after one year of the Effective Date Customer redirects a Franchise
employee, Aqua will provide a competent replacement employee, to be mutually
agreed by the Parties. Such replacement employee will be present at the Facility
to allow at least a two (2) month overlap with the incumbent Aqua employee.
5.2    OMM Services.
(a)    Veolia shall provide Services for the on-going mobilization of staff,
development of operations programs, start-up of new equipment, and ongoing
operation and maintenance of the Facility in accordance with this Agreement,
including the Annual Capital Budget, Annual Operations and Maintenance Budget
and Commercialization Plan. Services, as further specified in Schedule B, shall
include, but be limited to, (i) adjustments to Facility operating parameters to
achieve production of Products as agreed by the OMM Steering Team and as defined
in Schedule D, given the design and actual capacity and capabilities of the
Facility; (ii) testing, monitoring, and recording on readings sheets and
operator logs; (iii) achieving and maintaining CP1 process feed and flow rates
and developing improved process control; (iv) troubleshooting and correction of
process performance deviations; (v) routine maintenance services up to the
Annual Capital Budget and Annual Operations and Maintenance Budget; (vi)
Products packaging and load out; and (vii) routine and emergency communication
with Customer designated staff.
(b)    The Parties will develop and mutually approve an Annual Capital Budget,
Annual Operations and Maintenance Budget and Commercialization Plan, which shall
be subject to the approval of the OMM Steering Team. The Annual Capital Budget,
Annual Operations and Maintenance Budget and Commercialization Plan for calendar
year 2019 are attached hereto as Schedules O, P and Q, respectively, and the OMM
Steering Team shall use its good faith best efforts to approve the Annual
Capital Budget, Annual Operations and Maintenance Budget and Commercialization
Plan for future calendar years no later than December 15 of the prior year. The
Veolia General Manager will be responsible for the implementation of the
approved Annual Capital Budget, Annual Operations and Maintenance Budget and
Commercialization Plan. The Annual Capital Budget will be sufficient to address
up-time and reliability improvements to achieve the Commercialization Plan and
address all reasonable safety upgrades identified by Veolia. The OMM Steering
Team shall conduct quarterly reviews and assessments of the Annual Capital
Budget, Annual Operations and Maintenance Budget and Commercialization Plan and
conduct such changes as the OMM Steering Team may approve.
(c)    The Services shall be performed by personnel of Veolia who are qualified,
competent and experienced in the tasks to which they are assigned, and shall
include a dedicated staff, off-site technical support and necessary materials.
(d)    As provided in Schedule R, the Veolia General Manager shall be
responsible for the execution of the Commercialization Plan and the costs
incurred, procurement of Raw Materials and equipment and execution of capital
projects, subject to the terms of this Agreement. All procurements and other
expenses to be incurred, and all contracts, agreements, orders or the like, to
be directed by the Veolia General Manager subject to Schedule R and where
necessary subject to the written authorization (which can be provided by
electronic mail) of an appropriate Aqua officer or employee as designated by
Aqua from time to time. Any such procurements,


Page 16 of 61



--------------------------------------------------------------------------------

Execution Copy


contracts, agreements, orders or the like in the name of Aqua shall be at the
direction of the Veolia General Manager but signed or issued by an appropriate
Aqua officer or employee and administered in accordance with Aqua’s standard
procurement and contracting process. Nether the Veolia General Manager nor any
other Veolia Employee shall be authorized to execute any contract, agreement,
order or the like in the name of Aqua or that otherwise binds Aqua. At the close
of each month, production, costs and capital will be reviewed by the Veolia
General Manager in the monthly OMM Steering Team meeting.
(e)    Aqua shall be responsible for the negotiation and sale, including the
transportation for sale, of all Products under the oversight of the OMM Steering
Team.     
(f)    The Veolia General Manager shall be responsible for initiating,
maintaining and supervising safety precautions and programs in connection with
the performance of this Agreement, including appropriate precautions and
programs for areas in and around the Facility. Attached hereto as Schedule G is
a site-specific health and safety plan agreed to by the parties. The Veolia
General Manager shall give appropriate notices on the safety of persons or
property (or their protection from damage, injury or loss), including such
applicable notices required under the Federal Occupational Safety and Health
Act. The Parties shall remove from employment at the Facility their respective
personnel who are unfit or incompetent or otherwise not skilled in the tasks
assigned to them.
***
(h)    Subject to the restrictions in Section 5.2(d), the Veolia General Manager
shall be responsible for recommending and managing all decisions concerning the
selection and designation of transportation services and disposal sites and
disposal services for Customer’s residuals, secondary materials, byproducts or
other wastes produced by, stored at, and/or removed from the Facility, which
will be subject to the approval of and contracted for by Aqua. The Veolia
General Manager shall be responsible for preparing all manifests or other
documentation required for the proper handling and/or disposal of such
residuals, secondary materials, byproducts or other wastes produced by, stored
at, and/or removed from the Facility in accordance with Applicable Laws, however
all such manifests and other documentation shall be signed by Customer and
solely under the Customer’s registration identification number(s), if such
identification number(s) are required (collectively “Waste Disposal”).










                
***Text has been omitted as confidential information pursuant to pursuant to
Item 601(b)(10)(iv) of Regulation S-K.


Page 17 of 61



--------------------------------------------------------------------------------

Execution Copy


(i)    Veolia shall provide reports and updates to the Customer as the Customer
may reasonably request from time to time, including documentation of all data
and work product relating to Veolia’s management and operation of the Facility
and all processes, Improvements and Know How developed or implemented by Veolia
with respect to the Facility or the Aqua Technology. Given the importance of the
Veolia General Manager to Aqua, including its public disclosure obligations, the
Veolia General Manager shall report to and communicate with Aqua management and
the Board with the same transparency and duty as would an executive officer of
Aqua.
(j)    In addition to the other responsibilities of Customer set forth in this
Agreement, Customer shall have the responsibilities and perform the obligations
set forth in Schedule C.
5.3    Right of First Refusal; Agreement to Collaborate.
(a)    The Parties agree to use their good faith, commercial best-efforts to
discuss and negotiate the Long-Term Licensing and Future OMM Agreement that is
generally consistent with the terms and conditions of this Agreement and that
shall also provide for Veolia’s exclusive right of first refusal (“ROFR”) as
provided in subsection (b) and (c) below to (i) serve as an operations and
management service provider to Aqua and its licensees with respect to future
AquaRefining facilities and ***. The Parties agree to use their good faith,
commercial best-efforts to commence their discussion and negotiation of the
Long-Term Licensing and Future OMM Agreement no later than December 1, 2019 and
to enter into the Long-Term Licensing and Future OMM Agreement no later than
June 30, 2020.
(b)    Aqua agrees that Veolia shall have the exclusive right of first refusal
to (A) serve as an operations and management service provider to Aqua, under
terms generally consistent with the terms and conditions of this Agreement, with
respect to future AquaRefining facilities to be developed directly by Aqua and
***. If Aqua determines that it has a good faith interest in pursuing the direct
development of an additional AquaRefining facility, it shall advise Veolia of
its plans (“ROFR Notice”). Within twenty-one (21) days of receiving the ROFR
Notice, Veolia shall provide Aqua with written notice stating its expression of
interest (“Expression of Interest”) in providing Management and Services to the
additional facility. If Veolia provides such Expression of Interest within the
required timeframe, then Aqua shall provide or make available to Veolia, upon
Veolia first entering into an appropriate nondisclosure and confidentiality
agreement, such information in the possession or control of Aqua as Veolia may
reasonably request concerning the additional facility (“Due Diligence
Materials”). For a period of sixty (60) days following the date that Aqua
provides or makes available to Veolia the Due Diligence Materials, Veolia and
Aqua shall use their good faith best efforts to enter into a comprehensive
binding agreement in principle for Veolia’s provision of Management and Services
to the additional facility. In the event Veolia fails to provide its Expression
of Interest or the Parties fail to enter into the letter of intent on a timely
basis, Aqua shall be allowed to pursue the development of the additional
facility without the involvement of Veolia.
                
***Text has been omitted as confidential information pursuant to pursuant to
Item 601(b)(10)(iv) of Regulation S-K.


Page 18 of 61



--------------------------------------------------------------------------------

Execution Copy




(c)    In addition, Aqua will include Veolia in the marketing of any potential
licensing of the Aqua Technology to third parties for such party’s development
of an AquaRefining facility with the goal of assisting Veolia in obtaining an
engagement by the licensee to serve as operations and management service
provider for such facility, ***. Veolia acknowledges and agrees that its
participation in the management of any such licensed facility, ***, is subject
to the agreement of the licensee and that Aqua shall not be obligated to abandon
a proposed commercially reasonable licensing opportunity or modify the proposed
terms of a commercially reasonable licensing arrangement in order to accommodate
Veolia’s interest in serving as operations and management service provider for
such facility. ***
(d)    The Parties agree that the rights of first refusal set forth in
Sections 5.3(b) and 5.3(c) shall continue and remain effective until the earlier
of (1) such time as the Parties enter into the Long-Term Licensing and Future
OMM Agreement that addresses the ROFR provisions, (2) such time as Aqua
terminates this Agreement in accordance with Section 4.2(b), (c) or (d), or (3)
the tenth anniversary of the date of this Agreement.
5.4    OMM Steering Team. The Parties will designate two executives from each of
their respective companies that will provide oversight to the Veolia General
Manager and the on-going Management of the Facility under this Agreement. The
OMM Steering Team shall resolve issues that arise on a timely basis. The OMM
Steering Team shall operate under the following rules:
(i)    The OMM Steering Team will hold regular meetings no less than once a
month, at which the OMM Steering Team and the Veolia General Manager will review
costs, capital expenditures, production and performance of objectives versus the
Commercialization Plan, including a rolling forecast of production versus sales
commitments called a Sales and Operations Plan (S&OP);
(ii)    A special meeting of the OMM Steering Team can be called by any member
of the OMM Steering Team on 24 hours’ notice delivered by email to each member
at the members’ regular work email address, provided that such notice states the
purpose or purposes for which the meeting is called and provides for a call-in
number by which members can participate by phone;
(iii)    Unless agreed to or waived by all members of the OMM Steering Team, the
only business that can be conducted at a special meeting of the OMM Steering
Team is the business set forth in the notice of special meeting;
(iv)    Members of the OMM Steering Team may attend by conference telephone or
similar communications equipment as long as all persons participating in the
meeting can speak with and hear each other;


                
***Text has been omitted as confidential information pursuant to pursuant to
Item 601(b)(10)(iv) of Regulation S-K.




Page 19 of 61



--------------------------------------------------------------------------------

Execution Copy


(v)    Three members of the OMM Steering Team shall constitute a quorum for the
transaction of business at any meeting of the OMM Steering Team and all
approvals and resolutions of the OMM Steering Team shall require the approval of
a majority of the members present at such meeting;
(vi)    The OMM Steering Team can take action by way of unanimous written
approval of all members, which written approval can be provided by way of email;
and
(vii)    Each Party can substitute designated members of the OMM Steering Team
from time to time by way of written notice to the other Party.
The Steering Team will meet within 30 days of the Execution Date and formalize
its operating process in writing, provided that such process shall incorporate
and otherwise be consistent with (i) through (vii) above. In the event of
deadlock among the OMM Steering Team on any matter put before the OMM Steering
Team, the deadlock shall be broken and the deciding vote cast by an executive
committee of the members of the Board of Aqua. The executive committee shall be
made of up of three members of the Board, each of whom shall be independent
within the meaning of Rule 5605(a)(2) of the Nasdaq Listing Rules.
5.5    Board Observation Rights.
(a)    During the term of this Agreement, Veolia shall have the right to
designate a non‑voting observer (the “Board Observer”) to receive notice of and
attend all meetings (whether in person, telephonic or electronic) of the Board
for the purposes of permitting the Board Observer to have current information
with respect to the affairs of Aqua and the actions taken by the Board. The
Board Observer shall be an employee of Veolia or its Affiliates. The Board
Observer appointed pursuant to this Section 5.5 shall have the right to receive
advance copies of all agenda materials and other documents distributed to
directors in connection with any meeting and all matters proposed to the Board
for their unanimous consent, and all minutes of the proceedings of Aqua, subject
to Section 5.5(b). In no event shall the Board Observer: (i) be deemed to be a
member of the Board; (ii) have the right to vote on any matter under
consideration by the Board or otherwise have any power to cause Aqua to take, or
not to take, any action; or (iii) except as expressly set forth in this
Agreement, have or be deemed to have, or otherwise be subject to, any duties
(fiduciary or otherwise) to Aqua or its stockholders or any duties (fiduciary or
otherwise) otherwise applicable to the directors of Aqua. Veolia shall designate
the Board Observer in writing, who shall be an officer or employee of Veolia,
and shall not change the Board Observer more than once during any 12-month
period except with the Board’s consent or the discontinuation of such Board
Observer’s employment with Veolia. To the extent that Veolia’s Board Observer is
no longer employed by Veolia or its Affiliates, or if Veolia wishes to replace
the Board Observer and designate a different employee of Veolia or its
Affiliates to be the Board Observer, Veolia shall consult with Aqua and the
parties agree to work together in good faith to find a mutually acceptable
replacement; provided, however, that Veolia shall ultimately have the discretion
to name such replacement. Veolia’s rights under this Section 5.5 shall be
subject to the Board Observer’s execution of an appropriate nondisclosure
agreement with Aqua and the Board Observer’s compliance with Aqua’s insider
trading policies applicable to the members of the Board.


Page 20 of 61



--------------------------------------------------------------------------------

Execution Copy


(b)    Notwithstanding Section 5.5(a), the Chairman of the Board (the
“Chairman”) shall have the right (in his or her reasonable discretion) to
exclude any Board Observer from a portion of a meeting of the Board and withhold
information pertaining to such portion of a meeting, if the Chairman determines
in good faith that (i) such portion of the meeting relates to conflict of
interest matters between Aqua and Veolia, or (ii) the attendance of such Board
Observer would violate any obligation of Aqua to maintain the confidentiality of
information discussed at such meeting, or could cause Aqua to lose the
protection of the attorney-client privilege or any other privilege that Aqua
would otherwise be entitled to assert. In the event the Chairman determines to
exclude a Board Observer from a Board meeting, the Board shall provide notice to
such Board Observer of such meeting, the portions thereof during which the Board
Observer will be excluded, and the basis and reason the Chairman determined to
exclude such Board Observer.
Section 6.    Performance Standards.
(a)    Veolia shall perform the Services in accordance with Prudent Industry
Practices which includes acceptable levels of quality operations and production,
including the production of on spec product, housekeeping and safety, in
compliance with Applicable Laws.
(b)    Veolia shall produce AR Lead and Products for sale by Aqua, subject to
the Annual Capital Budget and Commercialization Plan at volume production
schedule as agreed on a quarterly basis with Aqua, with specifications for the
Products as defined as in Schedule D.
(c)    The Parties agree that Veolia’s primary objective in providing the
Services hereunder is to maximize and optimize the commercialization of AR Lead
and Products in accordance with the Annual Capital Budget and Annual Operations
and Maintenance Budget and while complying with Applicable Laws, including, but
not limited to Environmental Laws and all Governmental Approvals. Schedule E
compensation has been developed to align both Parties financially in the
objective.
(d)    In an event of a Change of Law or Uncontrollable Circumstance that
affects the performance, operation, maintenance or repair of the Facility, or
the standards and conditions governing Product discharged from the Facility:
(i)    Veolia shall comply with such Change of Law, but such Change of Law shall
not modify or expand the Performance Standard; and
(ii)    The Customer will be responsible for all costs associated with: (A) any
modifications to the Facility mutually agreed to in writing by the Parties, and
the Parties will negotiate and mutually agree to necessary and applicable
modifications to the Performance Standard in light of the Change of Law or
Uncontrollable Circumstance and make equitable adjustments to Veolia’s scope of
work, compensation and other terms. Upon completion of such negotiation, the
Parties shall execute a written amendment to this Agreement. The Customer will
be solely responsible for the costs to achieve compliance with Environmental
Laws and other Applicable Laws, and to achieve desired performance standards.
(e)    Veolia shall not be liable for its failure to meet its performance
obligations and warranties under this Agreement to the extent such failure is
the result of Aqua’s failure to


Page 21 of 61



--------------------------------------------------------------------------------

Execution Copy


timely and materially meet its obligations under this Agreement and Aqua
providing Veolia with full access to the Facility.
(f)    ALL WARRANTIES MADE BY VEOLIA ARE LIMITED TO THOSE SET FORTH IN THIS
AGREEMENT AND ARE THE SOLE AND EXCLUSIVE WARRANTIES OF VEOLIA UNDER THIS
AGREEMENT. VEOLIA MAKES NO OTHER WARRANTIES OR GUARANTEES WHATSOEVER, EXPRESSED
OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR OR INTENDED PURPOSE, WHICH
IMPLIED WARRANTIES ARE HEREBY EXPRESSLY DISCLAIMED BY VEOLIA AND WAIVED BY
CUSTOMER.
EXCEPT TO THE EXTENT CAUSED BY VEOLIA’S NEGLIGENCE, WILLFUL MISCONDUCT OR BREACH
OF THIS AGREEMENT, IN NO EVENT SHALL VEOLIA BE LIABLE OR RESPONSIBLE FOR ANY
DEFECTS OR DEFICIENCIES (LATENT OR PATENT), LIMITATIONS, FAILURES, BREAKAGES,
DESTRUCTION, DETERIORATION OR CASUALTY OF THE FACILITY OR THE CUSTOMER’S SITE,
AND CUSTOMER AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS VEOLIA FROM
AND AGAINST ANY AND ALL DAMAGES, CLAIMS AND CAUSES OF ACTION CAUSED BY, ARISING
FROM OR RELATED TO SUCH MATTERS, OTHER THAN AND TO THE EXTENT CAUSED BY VEOLIA’S
NEGLIGENCE, WILLFUL MISCONDUCT OR BREACH OF THIS AGREEMENT.
The provisions of this Section 6 shall survive the expiration or termination of
this Agreement.
Section 7.    Access.
The Customer shall provide, at no cost to Veolia, and hereby grants Veolia right
of access and use at all times until the termination or expiration of the
Agreement (and for a term of 10 days thereafter with regard to any removal of
any Veolia property from the Facility) to the Facility as shall be reasonably
necessary for Veolia to effectively perform the Services and otherwise address
its rights and obligations hereunder (“Necessary Access” or “Access”).
Section 8.    Change of Scope.
A change in scope of Services may occur when and as Veolia’s costs of providing
Services under this Agreement materially change as a result of: (i) significant
change in Facility operations, personnel qualifications or staffing or other
cost to the extent such is the result of Uncontrollable Circumstances; or (ii)
Customers’ request of Veolia, and Veolia's consent, to provide additional
Services. Changes in the scope of the Services may be accomplished only by a
written instrument signed by authorized representatives of each Party, stating
the parties’ mutual agreement as to: the change in the scope of the Services;
the adjustment, if any, in the Compensation; and the adjustment, if any, in the
time for performing the Services.




Page 22 of 61



--------------------------------------------------------------------------------

Execution Copy


Section 9.     Compensation.
(a)    In consideration for Veolia’s performance of the Services during the
Term, the Customer shall issue to Veolia shares (“Shares”) of the Customer’s
$0.001 par value common stock (“Common Stock”) and warrants (“Warrants”) to
purchase shares of Common Stock as set forth on Schedule E (“Service Fee”).
(b)    Veolia is responsible for the payment of federal and state payroll taxes
and for contributions for unemployment insurance, old age pensions, annuities,
retirement, and other benefits, imposed under any provision of any law, and
measured by remuneration paid or payable by Veolia to employees of Veolia
engaged in the Services or in any operation incidental thereto. Veolia shall be
responsible for all taxes incurred by it in connection with its provision of the
Services and receipt of the Service Fee.
(c)    Veolia is acquiring the Shares, Warrants and shares of Common Stock
underlying the Warrants (collectively, the “Securities”) solely for its own
account for investment purposes and not with a view to, or for offer or sale in
connection with, any distribution thereof. Veolia acknowledges that the
Securities are not registered under the Securities Act of 1933, as amended
(“Securities Act’), or any state securities laws, and that the Securities may
not be transferred or sold except pursuant to the registration provisions of the
Securities Act of 1933, as amended, or pursuant to an applicable exemption
therefrom and subject to state securities laws and regulations, as applicable.
(d) Veolia understands that the certificates representing Securities will bear
the following legend: “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES OR BLUE SKY
LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE
AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES OR
BLUE SKY LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE COMPANY MAY
REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COMPANY TO THE EFFECT THAT ANY PROPOSED TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES OR BLUE SKY LAWS.”
(e)    Veolia represents that it is an “accredited investor” as that term is
defined in Rule 501(a) of Regulation D, as promulgated under the Securities Act.
(f)    Veolia acknowledges and agrees that the Customer has made available to
Veolia (through EDGAR, the Customer’s website or otherwise) all SEC Documents,
as well as all press releases or investor presentations issued by the Customer
through the date of this Agreement that are included in a filing by the Customer
on Form 8‑K or clearly posted on the Customer’s website. Veolia further
acknowledges that Veolia and its advisors have been given the opportunity to ask
questions of, and receive information from Aqua, concerning Aqua as Veolia and
its advisors have determined necessary or desirable in making an election to
acquire the Securities.


Page 23 of 61



--------------------------------------------------------------------------------

Execution Copy


Section 10.     Compliance with Applicable Laws.
(a)    Veolia agrees to keep posted all notices required under workers'
compensation laws and other Applicable Laws of any Government Body having
jurisdiction over the Services and the Facility. Except as expressly provided to
the contrary in the Agreement, all permits, clearances, releases, certificates
and special conditions, (collectively, “Permits”), necessary to perform the
Services shall be supplied by the Customer and the Permits issued as of the date
of this Agreement are provided in Schedule F. Veolia shall comply with all terms
and conditions within each Permit to the extent a true and correct written copy
of such Permit was provided to Veolia prior to the Effective Date or in a timely
fashion following the issuance of any Permits after the Effective Date. Permits
first disclosed in writing to Veolia after the Effective Date that materially
change Veolia’s cost or scope of Services shall be treated as if they were a
change of scope to which the provisions of Section 8 shall apply.
(b)    Veolia shall provide Services in compliance with Applicable Law, and
Veolia shall cause the Veolia Employees and Veolia’s agents, subcontractors and
representatives entering upon Customer's premises in connection with the
Services to comply in all material respects with all Applicable Laws. Veolia and
Aqua shall work together to cause the Aqua Employees to comply in all material
respects with all Applicable Laws, but Aqua shall be responsible for any acts or
omissions of the Aqua Employees in contravention of Applicable Law except to the
extent directly caused by Veolia’s material breach of this Agreement or Veolia’s
negligent or willful misconduct in the supervision or direction of the Aqua
Employees. Notwithstanding anything to the contrary herein, and without
mitigating Veolia’s duty to comply with Applicable Laws, nothing in this
provision shall alter, expand or increase Veolia’s obligations with respect the
Performance Standard under Section 6. Prior to the Effective Date, Customer will
demonstrate compliance with OSHA regulations, and be in good standing with
respect to the site environmental permits and others permits as they may apply.
Section 11.     Insurance.
11.1    Veolia Insurance. Throughout the term of this Agreement, Veolia shall
procure and maintain the following insurance coverages:
 
Coverage
Policy Limits
(i)
Workers’ Compensation Policy and
Statutory Employer’s Liability Insurance;
$1,000,000 per accident, disease and aggregate
(ii)
Commercial General Liability Policy, including contractual liability;
$1,000,000 per occurrence/general aggregate
(iii)
Business Automobile Liability Policy (including owned, non-owned, and hired
vehicles) combined single limit; and
$1,000,000 combined single limit
(iv)
Property Policy covering Veolia’s owned, leased or rented equipment, tools or
other personal property.
 







Page 24 of 61



--------------------------------------------------------------------------------

Execution Copy


All such Veolia policies shall name the Customer as an additional insured as
respects liability arising from work or operations performed by or on behalf of
Veolia including, without limitation, the acts or omissions of the Veolia
Employees.


11.2    Aqua Insurance. Throughout the term of this Agreement, Veolia shall
procure and maintain the following insurance coverages:


 
Coverage
Policy Limits
(i)
Workers’ Compensation Policy and
Statutory Employer’s Liability Insurance (including Alternate Employer
Endorsement WC 00 03, or equivalent, with Veolia listed as Alternate Employer);
$1,000,000 per accident, disease and aggregate
(ii)
Commercial General Liability Policy, including contractual liability;
$1,000,000 per occurrence/general aggregate
(iii)
Business Automobile Liability Policy (including owned, non-owned, and hired
vehicles) combined single limit; and
$1,000,000 combined single limit
(iv)
Property Policy covering Aqua’s owned, leased or rented buildings, machinery,
equipment, tools or other personal property.
 



All such Aqua policies shall name Veolia as an additional insured as respects
liability arising from work or operations performed by or on behalf of Aqua
including, without limitation, the acts or omissions of the Aqua Employees.
11.3    Common Insurance Terms. Each Party shall waive its and its insurer(s)
rights of subrogation as respects any claims covered, or which should have been
covered, by valid and collectible insurance including any deductibles or
self-insurance maintained thereunder, except each Party expressly agrees not to
cause itself or its insurer(s) to waive any rights of subrogation and/or
contribution against the other Party under any workers' compensation and
employers' liability insurance, or similar social insurance in accordance with
law which may be applicable. Each Party shall provide the other party at least
thirty (30) days prior written notice with respect to cancellation or
non-renewal, provided, however, that ten (10) days prior written notice shall be
provided if cancellation is due to non-payment of premium of any such policy.
Upon request, each Party shall furnish the other party with certificates of
insurance evidencing the preceding coverages. To the extent of liabilities
assumed by a Party under the Agreement and only as respects claims or
liabilities to the extent caused by such Party’s acts or omissions, the above
policies shall be primary and not excess to any insurance carried by the other
Party.
Section 12.    Indemnification.
(a)    Subject to all applicable provisions hereunder, Veolia shall defend,
indemnify and hold harmless Customer, its directors, members, managers,
officers, employees and agents (the “Customer Indemnified Parties”) from and
against any Losses to the extent caused by the breach of this Agreement by
Veolia or any negligent or willful misconduct by Veolia, its agents, employees,
officers or subcontractors, including any Losses arising under and to the extent
directly caused by


Page 25 of 61



--------------------------------------------------------------------------------

Execution Copy


Veolia’s negligent or willful misconduct in the supervision or direction of the
Aqua Employees. Nothing in this provision shall alter or expand the Performance
Standard.
(b)    Subject to all applicable provisions hereunder, Customer shall defend,
indemnify and hold harmless Veolia, its directors, members, managers, officers,
employees and agents (the “Veolia Indemnified Parties”) from and against any
Losses to the extent caused by the breach of this Agreement by Aqua or the
negligent or willful misconduct by Customer, or any Customer employees,
representatives, officers, contractors or agents, including the Aqua Employees,
except to the extent, and to such degree, that, in each case, such Losses are
directly caused by the breach of this Agreement by Veolia or the negligent or
willful misconduct of Veolia or the Veolia Indemnified Parties or Veolia’s
negligence or willful misconduct in the supervision or direction of the Aqua
Employees.
(c)    Veolia shall not be responsible under the above indemnities for the
actions or inaction of the Aqua Employees except to the extent that Losses
arising from the actions or inaction of the Aqua Employees are the result of
Veolia’s breach of this Agreement or Veolia’s negligent or willful misconduct in
the supervision or direction of the Aqua Employees.
Section 13.    Environmental Indemnification.
(a)    Subject to all applicable provisions hereunder, Customer shall defend,
indemnify and hold harmless the Veolia Indemnified Parties from and against any
Losses arising out of or related to:
(i)    any Environmental Conditions on, in, under, across or at the Facility
existing before and as of the Effective Date of this Agreement or, if after the
Effective Date, except and to the extent and degree such Environmental
Conditions are directly caused by the negligent or willful misconduct of Veolia;
(ii)     any Release or threatened Release of Regulated Substances from the
Facility, or any location used for the storage, treatment, disposal or
beneficial use of Product, sludge, secondary materials, byproducts, Regulated
Substances or any other materials produced, used, transported, disposed or in
any other manner handled by Customer at the Facility to the extent and degree
caused by Customer’s non-compliance with Environmental Law or negligent or
willful misconduct; or
(iii)     any violations of Environmental Laws related to the Facility caused by
Customer not meeting its obligations in this Agreement, except to the extent,
and to such degree, that in each case, such violation of Environmental Laws is
directly caused by the breach of this Agreement by Veolia or the negligent or
willful misconduct of a Veolia Indemnified Party or Veolia’s negligence or
willful misconduct in the supervision or direction of the Aqua Employees.
(b)    Subject to all applicable provisions hereunder, Veolia shall defend,
indemnify, and hold harmless the Customer Indemnified Parties from and against
any Losses related to:




Page 26 of 61



--------------------------------------------------------------------------------

Execution Copy


(i)    fines and civil penalties imposed by any Government Body for violations
of Environmental Laws directly caused by the breach of this Agreement by Veolia
or the negligent or willful misconduct of Veolia or a Veolia Indemnified Party
or by Veolia’s negligence or willful misconduct in the supervision or direction
of the Aqua Employees;
(ii)    any Release or threatened Release of Regulated Substances from the
Facility, or any location used for the storage, treatment, disposal or
beneficial use of Product, sludge, secondary materials, byproducts, Regulated
Substances or any other materials produced, used, transported, disposed or in
any other manner handled by Veolia at the Facility to the extent and degree
caused by Veolia’s non-compliance with Environmental Law, or the negligent or
willful misconduct of Veolia or a Veolia Indemnified Party;
(iii)     any Environmental Conditions on, in, under, across or at the Facility
existing after the Effective Date of this Agreement to the extent and degree
such Environmental Conditions are caused by Veolia’s non-compliance with
Environmental Law, or the negligent or willful misconduct of Veolia or a Veolia
Indemnified Party.
(c)    For the avoidance of doubt, Veolia shall have no liability regarding
Environmental Conditions which existed at the Facility or were caused by events
having occurred before the Effective Date.
Section 14.    Patent Infringement.
Notwithstanding any of the other indemnities, releases or legal protections
contained in this Agreement, each Party agrees to indemnify, defend and hold the
other Party harmless from any Losses asserted by or arising in favor of any
entity for infringement or alleged infringement of any patents, copyrights, or
trademarks, or misappropriation or misuse of any trade secrets or other
Confidential Information, related to indemnifying Party, its subcontractors’ or
agents’, use of any processes, compositions, equipment, articles of manufacture,
or computer software related to this Agreement, the Facility or the Services
provided hereunder, other than Losses directly caused by the breach of this
Agreement by the Party seeking indemnification or the negligent or willful
misconduct of a Veolia Indemnified Party or a Customer Indemnified Party, as the
case may be.
Section 15.    Provisions Applicable to Indemnities.
The following procedures shall govern any claims for indemnification under this
Agreement:
(a)    Upon obtaining actual knowledge thereof, the Party claiming a right to
indemnification shall promptly give the indemnifying Party written notice of the
incurrence of any Losses or the assertion of any claim that will likely result
in a claim by it for indemnity pursuant to this Agreement. The notice shall
describe with reasonable detail the nature of such Losses or claim to the extent
known, and shall include copies of any written documentation substantiating such
Losses or from the Party asserting any claim. The failure of an indemnified
Party to give any notice required under this section shall not affect any of
such Party’s rights under this section except and to the extent that such
failure is actually prejudicial to the rights and obligation of the indemnifying
Party.


Page 27 of 61



--------------------------------------------------------------------------------

Execution Copy


(b)    The indemnifying Party shall have the right to assume the defense of any
such claim. Upon assumption of such defense by the indemnifying Party, the
indemnified Party may participate in the defense of such claim at the
indemnified Party’s sole expense.
(c)    The indemnifying Party shall not be liable for any settlement entered
into by the indemnified Party without the indemnifying Party’s prior written
consent, which shall not be unreasonably withheld, delayed or conditioned. If
the indemnifying Party assumes the defense of a third-party claim, no compromise
or settlement of such third-party claim may be effected by the indemnifying
Party without the indemnified Party’s consent, unless: (i) there is no finding
or admission of liability or fault on the part of the indemnified Party without
the indemnified Party’s written permission; (ii) the sole relief provided is
monetary damages that are paid in full by the indemnifying Party; and (iii) the
indemnified Party shall have no liability with respect to any compromise or
settlement of such third-party claims effected without its consent.
(d)    The indemnity obligations provided in this Agreement shall survive the
expiration or termination of this Agreement.
Section 16.     No Title.
At no time shall Veolia be deemed to have taken title to any (i) influent, Raw
Material, Product, or untreated water, wastewater or material, (ii) Regulated
Substances, (iii) sludge, (iv) solids, (v) secondary materials, (vi) byproducts,
(vii) wastes of any type or classification, (viii) any other materials or
substances processed, in process, used, transported, stored, or otherwise
handled at the Facility, or (ix) any combination thereof. This section shall
survive the expiration or termination of this Agreement.
Section 17.     Confidentiality.
(a)    The provision of this section shall apply in the event that the Parties
have not entered (or, during the term of this Agreement, do not enter) into a
separate mutual confidentiality agreement that is applicable to the Parties’
relationship and Services hereunder.
(b)     Veolia or Customer may from time to time disclose to the other Party
confidential information relating to the Services and the terms of this
Agreement, including without limitation, Know-How, Trade Secret Information.
reports, analyses, plans, proposals, know-how, formulas, compositions,
processes, documents, designs, sketches, photographs, graphs, drawings,
specifications, equipment, samples, customer lists, and pricing information
(“Confidential Information”). As used in this Agreement, “Receiving Party” means
the Party receiving Confidential Information (and its Affiliates), and
“Disclosing Party” means the Party disclosing Confidential Information (and its
Affiliates). As a condition to being furnished with such Confidential
Information, both Parties agree (and shall timely cause their Representatives)
to treat the Confidential Information in accordance with the terms of this
Agreement.
(c)    The Receiving Party will use the Confidential Information disclosed to it
by the Disclosing Party solely with respect to the Services to be performed for
the Facility, and it will be kept confidential by the Receiving Party, provided,
however, that the Receiving Party may disclose such Confidential Information or
portions thereof to those of its and its Affiliates’ directors,


Page 28 of 61



--------------------------------------------------------------------------------

Execution Copy


officers, employees, and advisors who need to know such Confidential Information
(the persons to whom such disclosure is permissible being collectively called
“Representatives”), it being understood that prior to the disclosure of any such
Confidential Information, those Representatives will be informed by the
Receiving Party of the confidential nature of such Confidential Information and
shall be directed by the Receiving Party not to disclose such Confidential
Information to any person other than the Receiving Party and its
Representatives. Each Receiving Party shall be responsible to the Disclosing
Party for any breach of the obligations of this Section by its Representatives.
The term “person” as used throughout this Agreement will be interpreted broadly
to include, without limitation, any corporation, company, partnership, other
entity or individual.
(d)    Unless specifically provided otherwise herein, neither Party will
disclose Confidential Information of the other to any third party, or use such
Confidential Information for any purpose other than as specified herein, without
the express written consent of the Disclosing Party. Each Party will use at
least the same degree of care to avoid disclosure of Confidential Information as
it uses with respect to its own Confidential Information, but in no event less
than a reasonable standard of care.
(e)    Either Party may disclose Confidential Information to the extent required
by Applicable Law or order of a court of competent jurisdiction, provided that,
in such event, the Receiving Party shall provide the Disclosing Party prompt,
advance notice of such requirement to allow intervention (and shall cooperate
with the Disclosing Party) to contest or minimize the scope of the disclosure
(including through application for a protective order) and provide the
Disclosing Party with a copy of the proposed disclosure in sufficient time to
allow reasonable opportunity to comment thereon.
(f)    Either Party may seek injunctive relief to enforce its rights under this
Section.
(g)    Except as otherwise provided in this Section 17, the term “Confidential
Information” does not include information: (i) generally available to or known
to the public; (ii) which the Receiving Party can prove was previously known to
or owned by the recipient; (iii) which the Receiving Party can prove was
independently developed by the recipient outside the scope of this Agreement by
employees or contractors who had no access to any relevant Confidential
Information; or (iv) lawfully disclosed by a third party to the recipient.
(h)    The Parties agree to keep all Confidential Information confidential in
accordance with the provisions of this Section 17 during the term of this
Agreement and for a period of ten (10) years following the termination or
expiration of the Agreement. Each Party shall, within a reasonably prompt period
of time following termination or expiration of this Agreement, return all
confidential or proprietary information received from the other Party under the
terms of this Agreement.
(i)    Either Party may disclose the existence of the project, contra-Party
name, and general descriptive information of the project in as required by law
and in brochures, trade publications, internal publications and other media,
provided that neither Party shall make a public disclosure of this Agreement
prior to the initial disclosure by the Customer. Neither Party shall make any
other disclosures without the prior written consent of the other Party, which
consent shall not be unreasonably withheld or delayed.


Page 29 of 61



--------------------------------------------------------------------------------

Execution Copy


(j)    Veolia acknowledges that it may receive from time to time material
nonpublic information concerning the Customer and other parties involved with
the Customer. Veolia, on behalf of itself and its Representatives, acknowledges
that it is familiar with the Federal securities laws and regulations concerning
the use and disclosure of material nonpublic information and represents and
covenants that it shall act, and take all reasonable measures to ensure that its
Representatives act, in strict accordance with such laws and regulations at all
times, including Veolia’s agreement that the Veolia General Manager and the
Veolia Employees shall be required to adopt and act in accordance with the
Customer’s formal policy concerning insider trading.
(k)     The covenants contained in this Section 17 shall survive the termination
or expiration of this Agreement.
Section 18.     Uncontrollable Circumstances.
In the event either Party is rendered unable, wholly or in part, to carry out
its respective obligations under this Agreement, except for any obligations to
make payment or comply with Applicable Laws, due to circumstances beyond its
reasonable control, including, without limitation:
(i)     an act of God, landslide, lightning, earthquake, tornado, flood,
hurricane, blizzard, fire, explosion, failure to possess sufficient property
rights, acts of the public enemy, war, blockade, sabotage, insurrection, riot or
civil disturbance;
(ii)     delays, failures to act, the preliminary or final order of any
Government Body;
(iii)     any Change of Law;
(iv)     labor disputes, strikes, work slowdowns or work stoppages (excluding
labor disputes, strikes, work slowdowns or work stoppages by employees of
Veolia);
(v)     loss of or inability to obtain service from a utility necessary to
furnish power for the operation and maintenance of the Facility;
(vi)     acts of third parties or other circumstances beyond the reasonable
control of either Party;
(vii)     delays or other impacts to Veolia’s Services resulting from the acts
or omissions of Customer, or of its third-party contractors, representatives and
agents performing work or services at the Facility including, without
limitation, any delays caused by the failure of Customer to perform its duties
and obligations set forth in this Agreement; and/or
(viii)    the discovery of any existing Regulated Substance at the Facility that
impacts, or may potentially impact, performance of the Services not known to
Veolia as of the Effective Date or the presence of which was caused by the
breach of this Agreement by Veolia or the negligent or willful misconduct of
Veolia or any Veolia Indemnified Party or Veolia’s negligence or willful
misconduct in the supervision or direction of the Aqua Employees (collectively
“Uncontrollable Circumstances”), then the affected obligations of such Party
shall be suspended during the period of the Uncontrollable Circumstances. Every
reasonable effort shall be made by the Parties to avoid delay and limit any
period during which such obligations might be suspended. In the event of an


Page 30 of 61



--------------------------------------------------------------------------------

Execution Copy


Uncontrollable Circumstance, Veolia shall be entitled to an equitable adjustment
in the Service Fee in relation to the performance of the Services.
The provisions of this Section 18 shall survive the expiration or termination of
this Agreement.
Section 19.     Limitation of Liability.
(a)    To the fullest extent permitted by law and notwithstanding any other
provision of this Agreement, Veolia's liability for performance  or
non-performance of any obligation arising under the Agreement (whether arising
under breach of contract, tort, strict liability, or any other theory of law or
equity), including but not limited to its indemnity obligations specified in
Section 12 and Section 13 of the Agreement and inclusive of the amount of any
proceeds of insurance actually received by Customer pursuant to Section 11,
shall be limited to an amount not to exceed Five Million Dollars
($5,000,000.00). Veolia shall be allowed to satisfy any liabilities to Aqua by
remitting Shares and Warrants received by Veolia at the then current market
value as follows: (i) the market value of the Shares shall be the volume
weighted average price of the Shares over the twenty (20) trading days prior to
the date remitted and (ii) the value of the Warrants shall be calculated using
the Black-Scholes method as of the date remitted. "Veolia's liability" shall
mean the aggregated total Losses that Customer may seek against Veolia
and Veolia Group combined, whether under this Agreement, any documents related
to or arising from this Agreement, or any combination thereof, as limited by
this Section.
(b)    UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY
FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE, OR OTHER DAMAGES OTHER
THAN ACTUAL DIRECT DAMAGES PROVIDED, HOWEVER, THAT VEOLIA SHALL BE RESPONSIBLE
FOR THE PAYMENT OF ANY PENALTIES OR FINES LEVIED BY A GOVERNMENT BODY AND
DIRECTLY CAUSED BY VEOLIA’S NEGLIGENCE OR WILLFUL MISCONDUCT OR A BREACH OF THIS
AGREEMENT. ANY PROTECTION AGAINST LIABILITY FOR LOSSES OR DAMAGES AFFORDED ANY
INDIVIDUAL OR ENTITY BY THESE TERMS SHALL APPLY WHETHER THE ACTION IN WHICH
RECOVERY OF DAMAGES IS SOUGHT IS BASED ON CONTRACT, TORT (INCLUDING SOLE,
CONCURRENT OR OTHER NEGLIGENCE AND STRICT LIABILITY OF ANY PROTECTED INDIVIDUAL
OR ENTITY), INDEMNITY, STATUTE OR OTHERWISE. TO THE EXTENT PERMITTED BY LAW, ANY
STATUTORY REMEDIES WHICH ARE INCONSISTENT WITH THESE TERMS ARE WAIVED.
(c)    The provisions of this Section 19 shall survive the expiration or
termination of this Agreement.
Section 20.     Intentionally Omitted.








Page 31 of 61



--------------------------------------------------------------------------------

Execution Copy


Section 21.     Dispute Resolution.
Either Party may seek resolution of any claimed breach of this Agreement through
non-binding mediation if such dispute has not been resolved by the Parties
within twenty (20) days after notice has been given to both Parties containing
reasonable information regarding the nature of the dispute. Notice of the demand
for mediation for any dispute shall be sent to the other Party to this
Agreement, and shall be made within a reasonable time after such Party is
permitted to mediate the dispute as provided herein. All mediation proceedings
shall take place in New York, New York, and shall be conducted in accordance
with rules mutually determined by the Parties. The mediator shall be an
individual mutually selected by Customer and Veolia, which individual shall
unless otherwise mutually agreed by the parties (i) have at least ten (10) years
experience in the discipline which is the subject of the dispute, and (ii) be an
attorney whose ten (10) years of experience has been in the realm of litigating
issues which are the subject of the dispute. Each Party shall be responsible for
and bear its own costs and expenses, including attorney fees, incurred in
connection with the mediation. The Parties shall share equally the fees of the
mediator and any other incidental common fees incurred in connection with the
mediation. If the Parties fail to arrive at a mutually agreeable resolution to
the dispute within sixty (60) days after notice requesting mediation (or such
other reasonable amount of time as the Parties may agree), the Parties shall
then be entitled to proceed with litigation. The prevailing Party in any such
litigation shall be entitled to recover its reasonable attorney’s fees and court
costs in connection with such litigation.
Section 22.    Ownership of Data and Work Product.
(a)    Existing Ownership of Data and Work Product. Except as may be expressly
provided for in this Section 22, Veolia and Customer agree and stipulate that
nothing in this Agreement is intended to convey any rights of ownership to
either Party in, or in any way related to, the Intellectual Property Rights or
Know-How of the other Party. Both Parties agree and hereby stipulate that,
except as may be expressly provided for in this Section 22, neither Party
acquires, or may acquire, any rights to, or licenses to use, express or implied,
the other Party’s Intellectual Property as a result of Services hereunder unless
expressly stated in a written agreement signed by authorized representatives of
each of the Parties.
(b)    Ownership Generally. The Parties agree that, as between the Parties, Aqua
will retain all right, title and interest in, and sole and exclusive ownership
of, the Aqua Technology and any and all other Intellectual Property Rights or
Know-How (to the extent the Know-How is Confidential Information) that were
conceived, developed, owned or controlled by Aqua as of or prior to the
Execution Date, and Veolia will retain all right, title and interest in, and
sole and exclusive ownership of, any and all Intellectual Property Rights or
Know-How (to the extent the Know-How is Confidential Information) that were
conceived, developed, owned or controlled by Veolia as of or prior to the
Execution Date. Each Party further acknowledges and agrees that, subject to this
Section 22, no rights or licenses to the other Party’s Intellectual Property
Rights or Know-How are granted by either Party by way of this Agreement to the
other Party, whether expressly or by implication or estoppel.
(c)     Aqua Improvements and Inventions. The Parties agree that, as between the
Parties, all Improvements, and any other inventions, Intellectual Property
Rights or Know-How (to the extent the Know-How is Confidential Information)
relating to the Aqua Technology that are


Page 32 of 61



--------------------------------------------------------------------------------

Execution Copy


conceived or developed by either Aqua or Veolia after the Execution Date of this
Agreement, whether conceived or developed solely by or on behalf of Aqua, solely
by or on behalf of Veolia, or jointly by Aqua and Veolia (collectively, the
“Developed Aqua Technology”), shall belong to and be solely and exclusively
owned by Aqua, and Veolia agrees to assign, and hereby does irrevocably assign,
to Aqua all right, title and interest in and to the Developed Aqua Technology;
provided, that if the Developed Aqua Technology is conceived or developed solely
by or on behalf of Veolia and does not relate to AquaRefining (a “Veolia
Improvement”), then Veolia will own the Veolia Improvement and Veolia shall be
deemed to have granted to Aqua a worldwide, royalty free, non-transferrable
(other than to licensees of Aqua and any successor in a change of control or
sale of Aqua) and perpetual license to use such Intellectual Property Rights or
Know-How in its operations and the operations of Aqua’s licensees and
successors. At either party‘s request, during and after the term of this
Agreement, the parties will assist and cooperate with one another in all
respects (and will cause any personnel and subcontractors to assist and
cooperate with one another in all respects), and give testimony and execute
documents (and cause its personnel and subcontractors to give testimony and
execute documents), and take such further acts as may be reasonably requested by
either party to enable Aqua to acquire, transfer, maintain, perfect and enforce
its rights in and to the Developed Aqua Technology as provided above; provided,
that each party will pay all reasonable out-of-pocket costs and expenses
incurred by other party to provide such assistance and cooperation described
above. Veolia agrees to carry out and enforce with its officers, employees,
agents and consultants all assignment of invention agreements reasonably
necessary to assign all right, title and interest in and to the Developed Aqua
Technology to Aqua as contemplated hereunder.
(d)    Prohibition on Introduction of Veolia Intellectual Property Rights or
Know-How. Veolia shall not disclose to Aqua or incorporate into the AquaRefining
or lead recycling processes or operations at the Facility any of the
Intellectual Property Rights or Know-How (to the extent the Know-How is
Confidential Information) owned by Veolia, except with the prior written
agreement of Aqua, which Aqua may withhold in its sole and absolute discretion.
If Veolia incorporates any of its Intellectual Property Rights or Know-How (to
the extent the Know-How is Confidential Information) into the AquaRefining or
lead recycling processes at the Facility without the prior written agreement of
Aqua, then Veolia shall be deemed to have granted to Aqua a worldwide, royalty
free, non-transferrable (other than to licensees of Aqua and any successor in a
change of control or sale of Aqua) and perpetual license to use such
Intellectual Property Rights or Know-How in its operations and the operations of
Aqua’s licensees and successors.
(e)     Survival. The provisions of this Section 22 shall survive the expiration
or termination of this Agreement.
Section 23.    Standstill Agreement.
 
(a)    Standstill. As additional consideration of the Customer’s issuance of the
Shares and the Customer’s agreements under this Agreement, Veolia agrees that,
unless approved in advance by the Board, from and after the date of this
Agreement until the expiration of the Standstill Period (as defined herein),
Veolia, will, and Veolia will cause each of its Affiliates and use reasonable
efforts to cause all other persons under its control or direction not to,
directly or indirectly, alone or in concert with others, in any manner:


Page 33 of 61



--------------------------------------------------------------------------------

Execution Copy


(1)    propose or publicly announce or otherwise disclose any intention to
propose or enter into or agree to enter into, singly or together with any other
person, directly or indirectly, (i) any merger, business combination,
acquisition or other similar transaction relating to the assets or securities of
the Customer or any of its subsidiaries, (ii) any restructuring,
recapitalization, reorganization or similar transaction with respect to the
Customer or any of its subsidiaries or (iii) any tender or exchange offer, or
share exchange, for or involving, the Common Stock, whether or not such
transaction involves a change-in-control of the Customer;
(2)    initiate or engage in any solicitation of proxies or written consents to
vote or withhold from voting) any securities of the Customer having the power
whether contractual, organic, conditional or otherwise (“voting securities”), or
conduct any precatory or other non-binding referendum with respect to any voting
securities of the Customer, or assist or participate in any solicitation of
proxies or written consents with respect to any voting securities of the
Customer, or otherwise become a “participant” in a “solicitation” (as such terms
are defined in Instruction 3 of Item 4 of Schedule 14A and Rule 14a-1 of
Regulation 14A, respectively, under the Exchange Act), to vote any securities of
the Customer in opposition to any published recommendation or proposal of the
Board made to all of the Customer’s stockholders;
(3)    acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase (private or open-market), tender or exchange
offer, through the acquisition of control of another person, by forming or
joining a partnership, limited partnership, syndicate or other group (including
any group of persons that would be treated as a single “person” under Section
13(d) of the Exchange Act), through swap or hedging transactions or otherwise,
any (i) interests in any of the Customer’s indebtedness, or (ii) economic
ownership of any Common Stock (including any rights decoupled from the
underlying securities of the Customer), except pursuant to this Agreement;
(4)    advise, encourage or influence any person with respect to the voting of
(or execution of a written consent in respect of), or disposition of, any
securities of the Customer, other than in accordance with a published
recommendation made by the Board to all of the Customer’s stockholders;
(5)    form, join or in any other way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock;
(6)    enter into any discussions, negotiations, agreements or understandings
with any person or entity with respect to any of the foregoing, or advise,
assist, knowingly encourage or seek to persuade any person to take any action or
make any statement with respect to any of the foregoing, or otherwise take or
cause any action or make any statement inconsistent with any of the foregoing;
(7)    make any request, submit any proposal or take any action to amend the
terms of this Section 23, or challenge the validity or enforceability of any of
the provisions of this Section 23, other than through non-public communications
with the Board that would not be reasonably determined to require or result in
public disclosure obligations for any party;


Page 34 of 61



--------------------------------------------------------------------------------

Execution Copy


(8)    take, or solicit, cause or encourage others to take, any action that
require disclosure by Veolia pursuant to Item 4 of Schedule 13D under the
Exchange Act; or
(9)    otherwise take, or solicit, cause or encourage others to take, any action
inconsistent with the foregoing.
it being understood that nothing in this Section 23 shall restrict or prohibit
the Veolia Nominee from taking any action, or refraining of taking any action,
if any, which he or she determines, in his or her reasonable discretion, is
necessary to fulfill his or her duties as a member of the Board.
(b)     Termination of Standstill. For purposes of this Agreement, “Standstill
Period” shall mean the period commencing on the date of this Agreement and
ending on the one-year anniversary of termination or expiration of this
Agreement.
 
Section 24.    Miscellaneous Provisions.
(a)     Assignment. Neither Party may assign, convey or transfer this Agreement,
or any part thereof, without the prior written consent of the other Party,
provided that Aqua shall be allowed to assign its rights hereunder in connection
with a change of control, sale of the company or sale of the Facility. Any
attempt to assign or transfer this Agreement in violation of this provision will
be voidable by the other Party.
(b)     Bills and Liens. Veolia shall not permit any lien or charge to attach to
the Services, the Facility or the Customer’s site arising from the Veolia scope
of services; but if any does so attach, Veolia shall promptly procure its
release or shall bond over the lien, and indemnify Customer against all damage
and expense incident thereto.
(c)     Construction. This Agreement will be construed as if prepared jointly by
the Parties, and the Parties agree and stipulate that (i) the language used in
this Agreement shall be deemed to be the language chosen by the Parties to
express their mutual intent, and (ii) they will not allow any uncertainty or
ambiguity to be interpreted against either Party.
(d)     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
(e)     Entire Agreement. This Agreement represents the entire agreement between
Veolia and the Customer related to the Services hereunder, and supersedes all
prior or contemporaneous negotiations, proposals, purchase orders,
representations or agreements related to the Services, whether written or oral.
This Agreement may be amended, altered or modified only by a written instrument
signed by authorized representatives of each Party.


 


Page 35 of 61



--------------------------------------------------------------------------------

Execution Copy


(f)     Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
conflicts of law principles. The state and federal courts located in Wilmington,
Delaware shall be the exclusive venue for the resolution of all litigation
disputes between the Parties and the Parties accept the jurisdiction of such
courts.
(g)     Notices. All notices required or desired to be given hereunder to either
Party shall be effective if given by personal delivery, electronic mail or by
nationally recognized overnight delivery company, if addressed or the following
addresses:
If to Veolia:


James Pawloski, EVP & COO
Veolia North America Regeneration Services, LLC
4760 World Houston Parkway, Suite 100
Houston, Texas 77032
Email: james.pawloski@veolia.com
with copy to:     


Stuart Thomas, Vice President Operations
Veolia North America Regeneration Services, LLC
131 Continental Drive, Suite 300
Newark, Delaware 19713
Email: stuart.thomas@veolia.com


and


Email: GeneralCounsel@veolia.com


If to Customer:


Stephen Cotton, President
Aqua Metals, Inc.
2500 Peru Drive
McCarren, Nevada 89434
Email: Steve.Cotton@aquametals.com
        
with copy to:     


Daniel K. Donahue
Greenberg Traurig, LLP
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Email: donahued@gtlaw.com




Page 36 of 61



--------------------------------------------------------------------------------

Execution Copy


Either Party may change its address for the purpose of this Section by giving
written notice of such change to the other Party. Notices delivered personally
or by electronic mail shall be deemed given as of actual receipt. Notices given
by overnight delivery company shall be deemed given as of the date and time of
delivery indicated on the delivery company’s receipt.
(h)    Publicity.    Except as required by law, each Party agrees that it will
not issue or release for publication any press release, article, advertising or
other publicity matter in any form (including print, electronic, or interview)
relating to other Party, the services, or this Agreement without first obtaining
the prior written consent of the other Party, which may be withheld at their
sole discretion. In this regard, Veolia acknowledges and agrees that Aqua is a
publicly-listed company and will be required to provide comprehensive disclosure
in its SEC filings and public communications concerning its relationship and
agreements with Veolia. Veolia agrees that its written approval hereunder of any
text for inclusion in any SEC filing or other public communication may be
repeated in substantially the same form without the need to obtain further
written approval form Veolia hereunder in the absence of a material change to
Veolia’s relationship or agreements with Aqua. Aqua will provide Veolia with
copies of all such filings and public communications.
(i)    Recruitment of Employees. During the term of this Agreement, and for one
year following the final termination or expiration hereof, neither Party shall
directly solicit or recruit or employ any employee of the other for employment,
nor shall either Party induce any employee of the other party to leave his or
her employ for any reason, unless mutually agreed to by both Customer and Veolia
in writing. Notwithstanding the preceding sentence, neither Party shall be
prohibited from employing any person who (i) contacts the Party on the person’s
own initiative and without any direct solicitation of such person by the other
Party, (ii) responds to general advertisements in the media, (iii) is
independently presented to such Party by an employment agency, or (iv) any
combination thereof. In addition, Aqua shall not be prohibited from employing
any person who was at one time an Aqua Employee and was subsequently Re-Badged
as a Veolia Employee.
(j)     Section Headings. The section headings appearing in this Agreement have
been inserted for the purpose of convenience and ready reference. They do not
purport to, and shall not be deemed to, define, limit or extend the scope or
intent of the sections to which they appertain, and they shall not for any
purpose affect the interpretation of this Agreement.
(k)     Severability. In case any provision of this Agreement is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not be affected.
(l)     Third Party Beneficiaries. The provisions of this Agreement are intended
for the sole benefit of Customer and Veolia, and there are no intended third
party beneficiaries of this Agreement other than assignees identified in this
Agreement.
(m)     Authority. The undersigned individuals certify that they are competent
and authorized to enter into this Agreement on behalf of the Party for whom he
or she purports to sign.
[Signatures on next page]


Page 37 of 61



--------------------------------------------------------------------------------

Execution Copy




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
Aqua Metals, Inc.






By:    /s/ Stephen Cotton            
Stephen Cotton
President and Chief Executive Officer




Veolia North America Regeneration Services, LLC






By:    /s/ James Pawloski            
James Pawloski
EVP & COO




Page 38 of 61



--------------------------------------------------------------------------------






Schedule A - Facility Description




The Facility shall include the equipment, piping, pumps, chemical feed and
storage systems, tanks, lift stations, buildings, controls, and instrumentation
specified within the following reference documents:


1.
Facility represents a partially completed physical rendering of CP1, described
more in detail in Schedule A1 - owned by Aqua Metals, located in at TRIC, or
McCarran, Nevada.

2.
The completed Facility will include modifications to produce the mass flow
capacities described in Schedule

3.
Aerial or Pictorial View of Site (location in TRIC)

4.
Facility Description

a.
Battery breaking, Elutriation, conveyors and collection equipment

b.
Wet end equipment including desulphurization, digestion, and filtration

c.
Electrolysis partially completed, including the electrolizers, rectifiers, and
conveyors.

d.
Lead Briquetting operating equipment

e.
Water treatment partially completed and still to be commissioned.

f.
Lead refining including lead pumps and the casting line

g.
12 acres - total property

h.
Permitted Production – 29,200 metric tons/ yr AR Lead and Products

i.
Rail Capacity – none currently

j.
Truck Loading Capacity with two receiving and two shipping dock doors

k.
Electrical substations and transformers to support a 16 module plant operations

l.
Road Access - no truck restrictions

m.
Scales including a large truck scale, and multiple in process pallet scales

n.
Building Staging for raw materials inventory – 330 metric tons







Page 39 of 61



--------------------------------------------------------------------------------







SCHEDULE A-1


CP1 Description


***




























































                
***Text has been omitted as confidential information pursuant to pursuant to
Item 601(b)(10)(iv) of Regulation S-K.


Page 40 of 61



--------------------------------------------------------------------------------





Schedule B - Operations Scope of Work




The Veolia scope of operations and maintenance services are specified in this
schedule.


A.
Project Phase Services: Veolia will lead all project plan reviews for
operational review comments during the planning, design and installation phases.



B.
Mobilization and Onboarding of Facility Employees: Veolia will interview the
existing Facility employees in preparation for their possible transfer to Veolia
employment at Re-Badging. All such persons must satisfy Veolia’s hiring
policies, procedures and requirements in order to be employed by Veolia, and
Veolia shall have no liability or responsibility for persons that are not hired
by Veolia for any reason at Veolia’s sole discretion.



C.
Post Mobilization: Following the Effective Date, Veolia will work directly with
the Aqua Metals Human Resources Director on an as needed basis to continue the
hiring process to increase the staff to support the Commercialization Plan.
Veolia will conduct training for new and existing staff, review and finalize
Standard Operating Procedures (SOP) development, Process control management
program and asset management program development as approved by Customer.



D.
Employees: Veolia will provide for staffing to manage, operate and maintain the
plant as specified below.



1.
Personnel: Salaries, including, but not limited to, required payroll taxes and
workers’ compensation expenses, overtime, benefits, personal safety equipment,
and uniforms will be provided for the following Veolia Employees, at Veolia’s
expense:

2.
VP /GM: On-site and dedicated to region, to support the on-site project
manager/lead operator and manage support resources from Veolia;

3.
Technical support, off-site from corporate support staff, including field
engineers and technicians, process engineers, start-up engineering personnel,
and maintenance technicians coordinated by project manager. Technical support as
part of the base scope assumes the Facility meets the expected production and
reliability requirements of the Parties. Additional off-site technical support
may be provided, subject to the mutual agreement of the Parties, to improve the
Facility but is considered out-of-scope and is billed separately according to
Schedule E.

4.
Environmental and/or health and safety support, off-site from corporate staff,
as required to support health and safety program and routine audits.



E.
Maintenance: Veolia will manage the maintenance program and provide labor and
materials for preventive and routine corrective maintenance, as specified below:





Page 41 of 61



--------------------------------------------------------------------------------





1.
Maintenance Management Program: Veolia will supply a maintenance management
program to track preventive maintenance and corrective maintenance. The MMS
system will be maintained to schedule maintenance activities, track completion
dates, and provide detail on work order notes, subcontracted services, tracking
of warranties and warranty claims, and parts and materials detail. In addition
the maintenance management system will provide documentation of work performed
in an organized manner that will be made available to Customer on demand. Veolia
will also monitor and, if necessary, modify preventive maintenance procedures
based on Facility performance.



2.
Subcontracted Maintenance: Non-routine corrective maintenance requiring
specialized trades or major equipment overhauls, if required, may be provided by
a local subcontractor network, subject to the mutual agreement of the Parties.



3.
Spare Parts Inventory: Veolia will manage the spare parts inventory as
practicably required to maintain reliable Facility operation. Customer to
provide all spare parts and any spare parts as recommended by Veolia and
approved by the Customer.

.
F.
Environmental Sampling, Testing, and Reporting: Veolia will operate the Facility
according to the Air Permit Requirements and assist the Customer in meeting the
sampling required for Air Permit, though Customer is responsible for all costs
or Environmental Testing.



G.
Operations Plan: Veolia will develop and maintain an operations plan for the
Facility that will be routinely updated. Off-site resources will be provided for
plan development, technical assistance and quality assurance. The following is
included:



1.
Training: preliminary training, orientation, and refresher training programs;



2.
Process Control Plan: Veolia will support the development of an automation plan
and options to improve process control at the Facility.



3.
Operations, Inspection and Reading Logs: documentation, standard operating
procedures and archives of Facility performance records and activities;



4.
Monitoring and Record keeping includes:

•
Raw Material inventory and shipments received by shift

•
Raw material calculated usage by shift

•
Production tonnage and product specification by shift

•
Raw material efficiency (ratio of Acid : Product Sulfate and Ammonia: Product)

•
Monthly utility usage including natural gas and power

•
Monthly efficiency summary including raw materials and utilities and
off-specification tonnage.



5.
Communication: daily communication interface, emergency communication
procedures, and monthly reporting and performance review procedures.



Page 42 of 61



--------------------------------------------------------------------------------





Schedule C - Customer Representations and Responsibilities


Customer represents and warranties that:


1)
All equipment and process operations at the Facility have been maintained,
repaired and replaced by Aqua and are currently running and in good condition
and repair, and the Facility process as planned to run according to CP1 design
will meet OSHA standards and has the necessary environmental permits from the
State of Nevada, EPA and all other relevant regulatory agencies.

2)
All necessary OSHA procedures are up to date and in compliance, operations
documentation is current and meets applicable OSHA standards.

3)
All environmental permits are in good standing (need a list of any required
actions)

4)
No pending or known legal action for environmental, employment, or Intellectual
Property

5)
All data supplied to Veolia is accurate and reflects the performance of the TRIC
facility

6)
The process as practiced at the Facility does not infringe the intellectual
property of another person or company



The Customer scope of services and responsibilities pursuant to this Agreement
are specified in this schedule as follows:


1)
Establish and review with Veolia a quarterly plan to effect progress to achieve
full commercialization of the CP1 process. The quarterly plan will include
operations and maintenance budget to include staffing, production targets,
planned maintenance events and any other issues which may affect the plant
operational efficiencies.

2)
As managed and administered by Veolia, the Customer will be financially
responsible for the supply of battery cores, electrical power, natural gas,
potable water, sanitary/septic and raw materials including all chemicals.

3)
Provide all vehicles required to operate and maintain the facility including
maintenance, lease fees, insurance and fuel.

4)
Provide access to the Facility.

5)
Provide the required Aqua Employees listed in Schedules M and N

6)
Provide, maintain and renew all permits

7)
Prepare, sign and submit all required environmental reports, permit
renewals/fees, and pay any 3rd party services including audits, laboratory
analysis, etc.

8)
Provide regulatory monitoring and reporting related to the Facility with input
from Veolia



Page 43 of 61



--------------------------------------------------------------------------------





9)
Fund and/or perform all of the obligations of Aqua under this Agreement in a
timely manner

10)
Supply of phone and internet lines.

11)
All decisions, authorizations, actions and any and all other such
responsibilities including but not limited to payment for the cost(s) associated
with all waste and disposal.

12)
Signed agreements from transportation companies and nearby companies to allow
the shipping in of raw materials and product from the Facility via Barge, Rail
or Trucks, if applicable.

13)
Pay for all laboratory supplies and equipment calibration costs.

14)
Provide any reasonable safety related capital improvements as detailed by
Veolia's Safety Group or any changing Federal or State safety standards. These
include but are not limited to:



Page 44 of 61



--------------------------------------------------------------------------------







Schedule D - Product Specifications


***












































































                
***Text has been omitted as confidential information pursuant to pursuant to
Item 601(b)(10)(iv) of Regulation S-K.


Page 45 of 61



--------------------------------------------------------------------------------





Schedule E - Compensation


This section summarizes the compensation to be paid to Veolia for its provision
of the Services, during the Initial Term.


I.
INITIAL TERM

Veolia will supply four (4) Full Time Equivalents (FTE) to be located at the
Facility and up to two (2) additional FTEs leveraged to support the operations
and commercialization to achieve the Commercialization Plan.


Significant technology evaluation, travel expense, mobilization services and
transition costs have been incurred by Veolia in this project over the last 12
months, and these costs will continue to be incurred and absorbed by Veolia
through the Effective Date.


After Effective date, additional mobilization and employee transition expense is
expected to last 6-9 months, and Veolia will be responsible for these costs.


Employee relocation, temporary living expenses, and significant travel expense
will be incurred by Veolia for Veolia Employees and will be substantial starting
prior to and following for many months after the Effective Date. Veolia will be
responsible for all these costs related directly to Veolia Employees.


1. Veolia Sweat Equity Provisions for the Initial Term.


Veolia will be compensated by the issuance of 2,350,000 shares (“Shares”) of
common stock in Aqua Metals, Inc. (“Common Stock”) delivered in eight (8) equal
stock tranches (each a “Tranche”) of 293,750 shares over the two-year Interim
Term period, starting with the delivery of the first Tranche on the Effective
Date, and the delivery of a Tranche on the next seven (7) three-month
anniversaries of the Effective Date. The number of Shares in any Tranche shall
be subject to adjustment as set forth in Section 2 below.
 
After one year following the Effective Date, Veolia will be granted Warrants,
with an expiration date of 10 years, giving Veolia the right to purchase an
additional 2,000,000 shares of Common Stock at a strike price of $5.00 per share
(as proportionally adjusted for stock combinations, subdivisions, and the like).


After two years following the Effective Date, Veolia will be granted Warrants,
with an expiration date of 10 years, giving Veolia the right to purchase an
additional 2,000,000 shares of Common Stock at a strike price of $7.00 per share
(as proportionally adjusted for stock combinations, subdivisions, and the like).


Veolia will provide Aqua with instruction on where to deliver the Common Stock
for the account of Veolia, which may be directed to an appropriate SEC Rule
10b5-1 plan broker account owned by Veolia.




Page 46 of 61



--------------------------------------------------------------------------------





2.    Share Adjustments.
(a)    If the Company, at any time during the Initial Term, shall issue (an
“Issuance”) any shares of common stock for cash consideration, other than shares
of common stock issued pursuant to a stockholder approved equity incentive plan,
at a price per share (“Offering Price”) less than $2.41 (as proportionally
adjusted for stock combinations, subdivisions, and the like), the number of
Shares to be issued in the first Tranche following the date of the Issuance
shall be adjusted upward to a share amount equal to the product of multiplying
293,750 by a fraction, the numerator of which shall be the number of shares of
the common stock outstanding immediately prior to the Issuance plus the number
of additional shares of common stock sold in the Issuance and the denominator of
which shall be the number of shares of the common stock outstanding immediately
prior to the Issuance plus the number of additional shares of common stock which
the aggregate offering price of the Issuance would purchase at an offering price
of $2.40 per share.
(b)    The market value of each Tranche shall not exceed $1.25 million. For
purposes of determining the market value of any Tranche, the Parties shall refer
to the VWAP over the twenty (20) trading days prior to the Issuance of such
Tranche (“20-Day VWAP”). If the 20‑Day VWAP exceeds $4.25, then the shares
issuable in the relevant Tranche shall be reduced to a Share amount equal to the
quotient arrived at by dividing $1.25 million by the 20‑Day VWAP. For purposes
of this subpart (b), the term “VWAP” shall mean, for any date, the price
determined by the first of the following clauses that applies: (a) if the common
stock is then listed on a stock exchange or trading market other than the OTC
Bulletin Board or OTC Market, the daily volume weighted average price of the
common stock for such date (or the nearest preceding date) on the principal
stock exchange or trading market on which the common stock is then listed for
trading as reported by Bloomberg Financial L.P. (based on a trading day from
9:30 a.m. (New York City time) to 4:02 p.m. (New York City time); or (b) if the
OTC Bulletin Board or OTC Market is the principal trading market, the volume
weighted average price of the common stock for such date (or the nearest
preceding date) on the OTC Bulletin Board or OTC Market; or (c) in all other
cases, the fair market value of a share of common stock as determined by the
Board in good faith.


Page 47 of 61



--------------------------------------------------------------------------------







Schedule F - CP1 Details, Timeline and Plans


***


































                
***Text has been omitted as confidential information pursuant to pursuant to
Item 601(b)(10)(iv) of Regulation S-K.


Page 48 of 61



--------------------------------------------------------------------------------







Schedule G - Contractor Safety Requirements


Veolia shall prepare a site and project specific contractor safety plan which
meets all State and Federal requirements for the health and safety of all
Employees specifically to address minimally the following regulatory
requirements:


Hazard Communication Standard-     29 CFR 1910.1200
Housekeeping-             29 CFR 1910.22 and/or 29 CFR 1926.25
Hand and Power Tools-         29 CFR 1926 Subpart I
Mechanized Equipment-         29 CFR 1926 Subpart O
Trenching and Shoring-         29 CFR 1926 Subpart P
Traffic Control-             29 CFR 1926 Subpart O
Fall Protection-             29 CFR 1926 Subpart M and/or
29 CFR 1926 Subpart XPPE- 2
9 CFR 1910 Subpart I
Lock-out/ Tag-out-             29 CFR 1910.147
Hot Work-                 29 CFR 1910 Subpart Q
Environmental-             29 CFR 1910 Subpart J
Occupational Health-             29 CFR 1910 Subpart K


The Safety plan shall include the following sections:


SAFETY AND EMERGENCY CONTACT
ACCIDENT/INCIDENT INVESTIGATION
TRAINING
OCCUPATIONAL HEALTHOCCUPATIONAL HEALTH AND SAFETY POLICY
PLANNING
•
Hazard identification, Risk Assessment and Control of Risks

•
Project Scope of Works

•
Major Work Activities

•
Hazard Management Overview

•
Legal and other requirements

•
Objectives and targets

IMPLEMENTATION
•
Responsibility and Accountability

•
Project Director

•
Project Manager

•
H&S Manager

•
Employees / Contractors

•
Training and Competency

•
Consultation, communication and reporting

•
Documentation and Data Control

•
Hazard Identification, Risk Assessment and Risk Control

•
Emergency Preparedness and Response



Page 49 of 61



--------------------------------------------------------------------------------





MONITORING AND MEASUREMENT
•
General: Inspection and Maintenance

•
Workplace Inspections

•
Inspection, testing and tagging of office Electrical Equipment and Fire
Suppression

•
Systems.

•
Personal Protective Equipment

•
General Work Equipment

•
Health Surveillance

•
Incident Investigation, Corrective and Preventative Action

•
Records and Records Management

•
Occupational Health and safety Management System Auditing

•
Management Review

HAZARD SPECIFIC REQUIREMENTS
•
Lifting gear

•
Cranes

•
Preparing, erecting and dismantling of form works

•
Scaffolding, ladders and planks

•
Structural Steel Erection

•
Temporary electrical wiring and equipment

•
Trenching and Excavations

•
Use of explosives in road works

•
Fire Precautions

•
Tunneling

•
Climatic Conditions

•
Working near Water Courses

•
Storage and Handling of Chemicals

LIST OF ATTACHMENTS
DOCUMENT CONTROL SHEET
SPILL REPORTING to FDEP






Page 50 of 61



--------------------------------------------------------------------------------







Schedule H - Permits


The Permits to be provided by Customer shall include the regulatory and
operational permits needed to Operate and Maintain the Facility. These include:




PERMIT
DETAILS
Air Permit
AP5051-711
Written Determination
Permit for the recycling of hazardous waste by Written Determination revision 5
Future
TBD







Page 51 of 61



--------------------------------------------------------------------------------







Schedule I - Storage and Handling Agreement Responsibilities


***












































































                
***Text has been omitted as confidential information pursuant to pursuant to
Item 601(b)(10)(iv) of Regulation S-K.


Page 52 of 61



--------------------------------------------------------------------------------







Schedule J - CP1 Plan Raw Material Specifications / Usage


***










































                
***Text has been omitted as confidential information pursuant to pursuant to
Item 601(b)(10)(iv) of Regulation S-K.


Page 53 of 61



--------------------------------------------------------------------------------







Schedule K - Veolia Employees


On-site:
•
Veolia General Manager: Located in Reno, and will have full autonomous operating
responsibility for the Management of the Facility and all Veolia
responsibilities. All Veolia Employees persons will report to the Veolia General
Manager, as well as all the Aqua Employees in the Contract Box and the
Management Box.

•
Project Engineer(s): some will be on site and some off- site but dedicated to
the project. Focus on process and maintenance.

•
Process Scientists, Process Control and Engineers: some will be on site and some
off- site but dedicated to the project. Focus on process and maintenance

•
O&M Operations Professionals: Will be located on/ off site and providing support
on as needed basis.

•
Administrative Support, off-site from corporate support staff;

•
Onsite Project Manager: Located in Reno and dedicated to Facility, to provide
management of on-site team with all respects related to Capital Management,
oversee EH&S, QA/QC, Asset Management, Operations plan.

•
Technical support, on-site dedicated and off-site from corporate support staff,
including field engineers and technicians, process engineers, start-up
engineering personnel, and maintenance technicians coordinated by project
manager. Technical support

•
Environmental and/or health and safety support, on-site dedicated and off-site
from corporate staff, as required to support health and safety program and
routine audits.





Page 54 of 61



--------------------------------------------------------------------------------







Schedule L - Aqua Contract Box (58)
***


































































                
***Text has been omitted as confidential information pursuant to pursuant to
Item 601(b)(10)(iv) of Regulation S-K.


Page 55 of 61



--------------------------------------------------------------------------------









Schedule M - Aqua Management Box (23)


***








































                
***Text has been omitted as confidential information pursuant to pursuant to
Item 601(b)(10)(iv) of Regulation S-K.


Page 56 of 61



--------------------------------------------------------------------------------







Schedule N


Coordination by Veolia and Aqua in Managing Aqua Employees


Pursuant to the Operations, Maintenance and Management Agreement, Veolia has
agreed to use the services of the Aqua Employees to operate, maintain and manage
the Facility. The Parties understand and acknowledge that Aqua Employees are the
employees of Aqua and will continue to be subject to Aqua’s continued
administration, control and supervision of Aqua’s policies and procedures,
including without limitation and as applicable, employee handbooks, codes of
business conduct, compliance with applicable laws, health & safety policies,
environmental policies, and ethical guidelines. Notwithstanding any other
provision herein, in no event shall Veolia be deemed the employer, individually
or jointly, of the Aqua Employees.


All disciplinary or adverse actions with respect to any personnel managed by
Veolia shall be performed: (i) by Aqua with respect to Aqua Employees in
accordance with Aqua's personnel policies and Applicable Laws, based upon
information and recommendations provided by Veolia, (ii) by Veolia, with respect
to Veolia Employees in accordance with Veolia's personnel policies and
Applicable Laws.


The parties recognize that nothing in this Agreement shall give Veolia the right
to hire or fire Aqua Employees, to discipline Aqua Employees or to enforce any
agreements, policies or procedures that Aqua may have with respect to Aqua
Employees. Except as required to comply with this Agreement, Veolia will not
enforce any agreements, policies or procedures that Aqua may have with respect
to Aqua Employees.


Payment of Accrued Vacation and Sick Time Amount. In the event an Aqua Employee
retires during the Term of this Agreement, Aqua shall be responsible for the
cost of such retiring Aqua Employee, including the Aqua Employee's accrued
vacation and sick time benefits, if any, through the Aqua Employee’s date of
retirement.




Page 57 of 61



--------------------------------------------------------------------------------







Schedule O - Initial Annual Capital Budget


***






































                
***Text has been omitted as confidential information pursuant to pursuant to
Item 601(b)(10)(iv) of Regulation S-K.


Page 58 of 61



--------------------------------------------------------------------------------







Schedule P - Initial Annual Operations and Maintenance Budget


***






































                
***Text has been omitted as confidential information pursuant to pursuant to
Item 601(b)(10)(iv) of Regulation S-K.


Page 59 of 61



--------------------------------------------------------------------------------







Schedule Q - Initial Commercialization Plan


***






































                
***Text has been omitted as confidential information pursuant to pursuant to
Item 601(b)(10)(iv) of Regulation S-K.






Page 60 of 61



--------------------------------------------------------------------------------






Schedule R
Approval Limits of Costs, Capital, Purchasing and Contracts


The Veolia General Manager will have authority limits up to and including the
limits as defined below.


Notwithstanding anything herein, all expenditures of cost and capital exceeding
*** will require the approval of the Veolia General Manager and may require
additional approvals as defined below in the Approval Limit Table.


Authority for any spending above these limits must be obtained prior to
execution by either an Aqua officer, the OMM Steering Team, or both, as the case
may be.


Table R.1 Approval Limits Table




Approval Limit Item
OMM Team Authority Limit. Any spending amounts above the limits set below will
require Aqua company officer authorization
 
 
All Operating and Maintenance expense, including personnel overtime, Purchases
and contracts necessary to execute the Monthly Cost Budget, as defined in
Commercialization Plan – except as further defined below
105% of monthly budget
 
 
Purchasing contract
***
 
 
Purchasing contract over one year
***
 
 
Purchase of any one-time expenditure, equipment or material on cost
***
 
 
Capital project authorization – single project
***
 
 
Any single capital project equipment purchase
***









            
***Text has been omitted as confidential information pursuant to pursuant to
Item 601(b)(10)(iv) of Regulation S-K.


Page 61 of 61

